Case 3:21-cv-00860-SMY Document1 Filed 07/27/21 Page 1of82 Page ID#1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS
EAST ST. LOUIS DIVISION

CITY OF METROPOLIS, ILLINOIS, a
Municipal Corporation, and COUNTY OF
MASSAC, a Municipal Corporation.

Plaintiffs,
v.
HONEYWELL INTERNATIONAL, INC.
a Delaware corporation, individually and as

successor-in-interest to Allied-Signal, Inc.

Defendant.

 

 

CIVIL ACTION
Case No.:
ORIGINAL COMPLAINT
FOR DAMAGES, EQUITABLE,
AND INJUNCTIVE RELIEF

Jury Demanded
Case 3:21-cv-00860-SMY Document1 Filed 07/27/21 Page 2 of 82 Page ID #2

II.

UI.

IV.

VI.

VII.

TABLE OF CONTENTS

INTRODUCTION. .. cssascnveswassssisiics avons Sulsiiefdepnivemenennemmmeomesessmorceaaceesuea, 3

NATURE OF THE ACTION. .....0..ceccccccsscsessseeeeseesesseesecsevsseceeeeeseseeesecccc. 3

PARTIES seesniaviiiers tats pi unogenennenonne snnsunnennannwsa saeueucccasasedeeesveieees........ 6

JURISDICTION. «00.0... cceeseenceeeeeseecesesucevsusueesssseiusuuvessseeceteeeeeececccccc. 7

FACTUAL ALLEGATION G.. ... wvesisssnsweiaiseidesxiiinassoennnvenvannnssnnennenamamencsseaeses 7

CAUSES OF ACTION

COUNT ONE

(Violation of the Price Anderson Act, 42 U.S.C. $2210 Cf SCG.) seccerssssserssersesersescscaceees ST

COUNT ONE, SUBPART (A)

(Public Nuisance)... 000000. + ..ssewcscstscstaimyiiaieAGteES i amnesonepemmnmeererecaumsnaes 70

COUNT ONE, SUBPART (B)......ccssssssssessesssscssssessuessessecsussarssesssvssessseassessertsesseseceseece, 71

(Negligence/Gross Negligence)

COUNT ONE, SUBPART (C)

(Tr eSPASS) sssvisvesacoversrsssessrsesneneensenssnenesseavencassnssussesesebsnasussecsuerstivavsidanse¥sbvensodeeseversescoce.. 72

COUNT ONE, SUBPART (D)

(NUISANCE)... .....s..+-ssdibiosvnnisesconercensenenenensenasonnevsnnnnseneansnvierssiisnsuiidevsunsatsusecidansdyciscdeere 73

COUNT ONE, SUBPART (E)

(Strict Liability \scissccspsousssissssaaessigssses tuiccnnnpsnonepeewenevespesneyarisaxexineneressesosaeuesueoestisessscecs 74

COUNT ONE, SUBPART (F)

(Medical Monitoring).............assvsssississisisvissvaiie tice seatareveecncooenseeeconanecoeoeoaneseeecexecoverceess 75

COUNT TWO

(State Law Claims as to Non-Radioactive Hazardous Substances/Wastes Only)... 75

COUNT THREE

(Violation of CERCLA, 42 U.S.C. § 9601 et SC.) .ecccssssscersssesesssvevsrsacsracessaveveresesessescecs 77
PRAYER FOR RELIEF .0..... 0c. cecceccccecscusseceeseucuececeueesscensecsuesutstecercueseeeess 79
Case 3:21-cv-00860-SMY Document1 Filed 07/27/21 Page 3 of 82 Page ID#3

I. INTRODUCTION

1. The governing bodies of the County of Massac (“County”) and the City of
Metropolis (“City,” collectively with County, “Plaintiffs”) owe a duty to protect the health, welfare,
and property of their citizens. Radioactive and hazardous waste from defendant Honeywell
International, Inc.’s “Honeywell” or “Defendant”) Metropolis Works plant presents a threat to that
health and welfare in violation of Illinois state law, the Price Anderson Act, and the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”).

2. Plaintiffs accordingly seek to abate the ongoing public nuisance, mitigate the risk of
a catastrophic nuclear event, recover damages for contamination of City and County property, and
preclude the restart of Honeywell’s plant until its current, dangerous condition is abated.

II. NATURE OF THE ACTION

3, Commencing in 1959 until its most recent shuttering in December 2017,
Honeywell’s Plant (the “Nuclear Plant” or the “Plant”) located on the outskirts of Metropolis,
Illinois processed uranium ore into uranium hexafluoride (“UF6”), a highly toxic radioactive gas
used in the production of nuclear reactor fuel and atomic warheads.

4. After its first few years of manufacturing UF6 for use in warheads, the demand for
weapons-grade uranium dwindled, the Plant was shuttered and did not re-open until 1968 when
demand for nuclear reactor fuel rebounded.

5. Atomic Energy Commission (AEC) filings, now publicly available for review in an
obscure library protected by heavily-armed security personnel in Maryland’s D.C. suburbs, reveal
that shortly after the plant’s re-opening in 1968 the levels of radiation in soils throughout the

community dramatically spiked. Despite such clear evidence that the plant was spreading radiation
Case 3:21-cv-00860-SMY Document1 Filed 07/27/21 Page 4of82 Page ID #4

far beyond its fence, Plant officials and federal regulators for decades consistently assured local
officials the Plant presented no risk to the Citizens.

6. For over a half century, winds continuously carried the radioactive and
nonradioactive hazardous dust throughout the area in such concentrations that radioactive materials
and non-radioactive hazardous wastes are found deposited in soils and buildings over 3 miles away
from the plant covering a wide swath of Massac County and Metropolis.

in The Plant is located close to residents whose health, welfare, and property are to be
protected by the City and County. The Nearest Residence is within half a mile of the Plant. The
nearest school is at 1.9 miles from the Plant, the nearest hospital is 0.95 from the Plant, and the
nearest nursing home is 1.7 miles from the Plant.

8. Despite six decades of corporate assurances, scientific evidence shows the Plant has
secretly been endangering the health, welfare, and property of citizens under the protection of the
City of Metropolis and Massac County.

2 Cancer data collected by the Illinois Department of Health confirms what the City
of Metropolis and Massac County officials have witnessed for years. The citizens are being ravaged
by cancer at rates that can only be explained by the radioactive and hazardous waste that has wafted
from the Plant over the community for decades.

10. Air monitoring data collected by the Illinois Emergency Management Agency
(“IEMA”) further confirms that Honeywell has been intentionally misstating to local government
officials, plant workers, local residents, and the Nuclear Regulatory Commission (NRC) the amount
of radiation released into the community.

11. Soil and dust samples taken from residential properties, commercial properties, and

governmental properties throughout the community corroborate IEMA’s air sampling and confirm
Case 3:21-cv-00860-SMY Document1 Filed 07/27/21 Page 5of82 Page ID#5

that the radiation emissions reported to federal regulators by the Plant were falsified to support the
false assurances given to City and County officials.

12. In remediation plans filed with the NRC in 2007, Honeywell revealed that in the
event of a permanent shut-down of the Plant clean-up costs would exceed a quarter of a billion
dollars because its property was far more contaminated than previously reported. The NRC honored
Honeywell’s request to hide that data from the public and local officials by designating the extent
of the contamination as a “trade secret.”

13. Since ceasing operations in December 2017, the Plant has been and remains in a
“ready-idle” state. Honeywell has repurposed the Plant into a uranium storage facility and global
trading platform presenting new threats to the community that have not been disclosed to City or
County officials charged with safeguarding the health, welfare, and property of their citizens.

14. Reports in the financial press indicate that as of two years ago Honeywell was storing
over 62 million pounds of concentrated uranium in what one of Honeywell’s business partners
described as the “world’s largest uranium trading platform.”

15. On March 24, 2020, in an unprecedented abrogation of regulatory duty that
jeopardizes the community’s safety for decades, the NRC issued Honeywell a license renewal,
extending the license term from 10 years to 40 years, longer than any similar licensee has ever
received.

16. The Plant’s current license allows tens of thousands of metal barrels! to be stored
exposed to the elements outdoors for forty years next to an abandoned industrial complex caked

with flammable radioactive dust. However, now Honeywell represents they will reopen the Plant

 

' The highest off-site measurements ever recorded at the Nearest Residence were determined by NRC
inspector to have been caused by a few rusting barrels of stored uranium.

2
Case 3:21-cv-00860-SMY Document1 Filed 07/27/21 Page 6 of 82 Page ID #6

as early as 2023, potentially creating even greater hazards. Given the Plant’s decrepit state and
history of contaminating the community, Honeywell must make massive upgrades to processing
equipment, emissions controls and air monitoring systems before the Plant can run in a safe
operating condition.

17. Plaintiffs allege that re-starting the Nuclear Plant in its current condition represents
a three-pronged threat: (1) any restart will cause the release of decades of layers of radioactive dust
accumulated throughout the Plant into the surrounding environment; (2) a restart of the facility’s
equipment will, by its very design, release new and substantial amounts of radioactive dust to the
surrounding environment; and, (3) a restart could ignite radioactive dust that, according to former
employees, covers surfaces throughout the Plant, which would blast radiation into the surrounding
City and County.

18. —_ Radiation and hazardous waste from the Plant are found in concentrations and doses
so far in excess of limits set by the Price Anderson Act, CERCLA, the Clean Air Act, and Illinois
law that the City of Metropolis and Massac County are left with no choice but to seek the relief as
pled below.

iI. PARTIES

19. Plaintiff, the City of Metropolis, Illinois, is a municipal corporation, organized and
existing under the laws of the state of Illinois. Illinois Const. Art. VII, Sect. 7.

20. Plaintiff, the County of Massac, is a municipal corporation operating in Massac
County, in Illinois.

21. Defendant I Joneywell International, Inc. is a Delaware corporation with its principal
place of business in New Jersey. The legal description of the property upon which the Nuclear Plant

sits is: Section 3, Township 16 South, Range 4 East, and Sections 33, 34 and 35, Township 15
Case 3:21-cv-00860-SMY Document1 Filed 07/27/21 Page 7 of 82 Page ID#7

South, Range 4 East. Honeywell became the owner, operator, and licensee of the Plant via a 1999
merger consummated with a $14 billion stock swap in which Honeywell acquired Allied Signal,
Inc. (“Allied”), the previous owner of the Plant. Plaintiffs bring this action against Honeywell
International, Inc., individually, and as successor-in-interest to Allied and references to
“Defendant” shal] include both Honeywell and Allied.

IV. JURISDICTION

22. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 as this case
arises under the laws of the United States. The claim in Count One seeks relief for a public liability
action under the Price Anderson Act, 42 U.S.C. § 221, et seqg., and the claim in Count Three seeks
relief under CERCLA, as amended, 42 U.S.C. § 9601, ef seqg., including 42 U.S.C. § § 9607(a) and
9613(b).

23. Venue is proper in this district pursuant to 28 U.S.C. § 1391(a)(2) in that a substantial
portion of the events and omission giving rise to Plaintiffs’ claims occurred in this district. Venue
is also proper in this judicial district pursuant to 42 U.S.C. § 2201(n)(2) because the nuclear incident
giving rise to Plaintiffs’ claims took place in this district. Venue is also proper in this district
pursuant to 42 U.S.C. §9613(b) and 28 U.S.C. § 1391(b) because the actual and threatened
endangerments, release, injuries, and damages at issue are taking place and have taken place in this
district.

V. FACTUAL ALLEGATIONS
A. The Nuclear Plant

24. From at least 1959 until at least late 2017, Honeywell and its predecessor operated

the Nuclear Plant on the outskirts of Metropolis, Illinois along the Ohio River. The facility is a

“uranium conversion” plant and occupies a special role in the nuclear power industry.
Case 3:21-cv-00860-SMY Document1 Filed 07/27/21 Page 8 of 82 Page ID#8

25. Nuclear fuel is used to create nuclear power, and this fuel comes from a multi-step
process. First, uranium ore is mined, then “milled” through grinding into natural “yellow cake”
uranium. The uranium is then processed (through “conversion”) into uranium hexafluoride
(“UF6”). The converted uranium may be “enriched” to a higher concentration for use in nuclear
reactors or bombs. The Plant is involved in this “conversion” process of making uranium into
uranium hexafluoride, a toxic radioactive gas that can then undergo enrichment or purification.
Separately, the Plant also produces gaseous fluorine.

26. | The Nuclear Plant is the only commercial uranium conversion plant in the United
States. It initially operated under a federal Atomic Energy Commission (“AEC”) contract until the
Plant was mothballed in July 1964. Four years later, in February 1968, it resumed commercial
nuclear fuel cycle operations and since then, the Nuclear Plant has operated under a Source Material
License permitting uranium conversion.

27. The uranium conversion process works as follows: after natural uranium is mined
all over the world and uranium ore concentrate is produced at mills (where it becomes uranium
oxide or "yellow cake"), it is packaged into 55-gallon drums and sent to the United States, ending
up at the Nuclear Plant. There, workers would process the yellow cake and react it with fluorine to
create uranium hexafluoride (UF6), the end product suitable for enrichment. The UF6 exits the
process as a gas which is then cooled to a liquid and drained into 14-ton storage and transport
cylinders. As the UF6 cools, it transitions from a liquid to a solid. The cylinder, with solid UF6,
would then be shipped offsite to an enrichment plant.

28. It is understood that the process of converting uranium oxide into uranium
hexafluoride is complicated. The process to convert uranium ore to UF6 gas involves many volatile

and soluble chemicals including fluorine, hydrofluoric acid, and uranyl fluoride.
Case 3:21-cv-00860-SMY Document1 Filed 07/27/21 Page 9 of 82 Page ID #9

29. As one can imagine, handling fine textured radioactive powder is messy and would
routinely result in releases of distinctively colored yellow dust to the air inside Plant buildings and
to the outside environment.

30. As succinctly admitted by Honeywell, the Plant was not designed to prevent the
escape of radioactive dust into the environment and the company could not even control the amount
of radiation on its own grounds. More specifically, in the course of seeking a license amendment,
on March 27, 2009, Honeywell asked the NRC to allow greater levels of on-site contamination
exceeding its permit because, “[t]he original Honeywell plant design did not consider contemporary
contamination standards. Thus, original engineering did not provide sufficient means to prevent
contamination from leaking equipment and components....”

31. “Wet” processes at the Plant, including the uranium recovery process, generated
radioactive liquid waste which would be processed, treated, stored, and disposed of. Massive
quantities of this waste were also discharged to the Ohio River.

B. Current State of the Plant and Danger to the Community
(1) The Staggering Costs to Decommission the Plant

ay According to the statements of Honeywell’s representative, at a public May 3, 2018,
Licensee Performance Review held before the Nuclear Regulatory Commission, the Plant existed
in a “ready-idle” state with reported plans to resume operations at some point in the future. The
facility has never been decommissioned, and for this reason, no cleanup or other meaningful
protective measures have taken place.

33. NRC _ licensees, including Honeywell, are required to submit triennial
Decommissioning Cost Estimates, which assess the cost to remediate the soil and buildings so the

Plant property can be returned to unrestricted use after a facility is shut down.
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 10 of 82 Page ID #10

34. Twenty years ago, in 2000, Honeywell estimated decommissioning costs of
approximately $99 million dollars; however, Honeywell did not support this figure with any
environmental data (or “site characterization report”) substantiating the actual level of
contamination then-present and specifically, the amount of “soil impacted” by contamination. “Soil
impacted” means that the soil is so radioactive that it must be excavated and hauled to a radioactive
waste disposal site.

35. When Honeywell finally prepared a site characterization report nine years later, in
2009, it found Plant area soil impacted to a depth of approximately 1 foot below grade in an
estimated area of 624,075 square feet, plant area soil impacted to a depth of approximately 3 feet
below grade in an estimated area of 69,609 square feet, and plant area soil impacted to a depth of
approximately 6 feet below the surface in an estimated area of 30,013 square feet. As of 2009,
therefore, approximatively 883,345 cubic feet of soil around the Nuclear Plant was so radioactive
that it needs to be removed from the Property altogether. Plaintiffs have found no evidence through
their investigation or in the public record that Honeywell ever removed these massive quantities of
radioactive soil.

36. In its 2009 site characterization report, Honeywell further determined that the certain
Plant buildings (the Feeds Building, the Uranium Recovery Building, the KOH Process Building,
the Pond Muds Filter Calciner Building and the Ore Sampling Plant, noted on Exhibit B) are so
contaminated that they require complete dismantlement and removal. And if and when they are
ever dismantled, the building metals are so toxic and hazardous to the environment that they cannot
even be sold as scrap metal, but rather, must be disposed of as radioactive waste. Plaintiffs have
found nothing through their investigation or in the public record that Honeywell ever dismantled or

disposed of these radioactive buildings.

10
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 11 of 82 Page ID #11

37. Because of the substantial, recognized contamination existing at the Plant (based on
an actual site characterization report and not merely its prior conjecture), Honeywell’s cost estimate
for decommissioning, previously estimated to be $99 million dollars in 2000, nearly doubled to
$187 million dollars in 2009.

38. For decommissioning purposes, one particular item of grave concern is the current
state of Honeywell’s onsite landfill occupying 11 acres on the northeast portion of the property.
This landfill received waste from approximately 1959 to 1998, including approximately 10,000
drums which, according to historical data, were allegedly empty at the time of disposal. Though the
exact contents of this landfill are unknown, Honeywell has since admitted to the NRC in a
decommissioning cost estimate that this substantially contaminated area must be addressed.

39. In December 1971, the Illinois Environmental Protection Agency (“IEPA”) found
that the onsite landfill was an illegal open dump which had not been reported to the agency. The
landfill waste was not spread, compacted, or covered in any way. IEPA further observed piles of
flammable materials and other debris along the road to the open dump and outside the dump area.

40. After the IEPA’s inspection, the Plant Engineer recommended to the Plant Manager
that Honeywell cover up its violations and “bulldoze [the contaminated] material and spread it
around so that it will not look like another dump” and “bulldoze the various piles of debris outside
our plant dump into the gully behind the dump and grade the area smooth.”

41. Honeywell’s 2009 decommissioning cost estimate for its landfill admits that up to
54 million cubic feet to a depth of 30 feet must be excavated and removed to remediate the
extensively contaminated area. Plaintiffs have found nothing through their investigation or in the
public record that Honeywell ever remediated the radioactive and toxic landfill that sits on the

property today.

1]
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 12 of 82 Page ID #12

42. Though Honeywell publicly asserts that the Plant now is “ready-idle,” the company
admitted in its 2017 application to renew its nuclear license that, if operations were to resume in
the Plant’s current condition, it would “likely continue the trend of increased uranium deposition
in soils and sediments both onsite and offsite in the immediate vicinity of the plant.” In short,
Honeywell admits to the Plant’s historic “trend” of contamination and that that “trend” will continue
if it is to restart operations in its current condition. By Honeywell’s admission, a Plant restart in
the Plant’s present condition will lead to violations of public health safety laws and directly impact
the environment, Plaintiffs, and the community with highly toxic and radioactive uranium.

43. As set forth supra and infra, Plaintiffs allege that re-starting the Nuclear Plant
without implementing necessary changes will represents a three-pronged threat: (1) any restart will
cause the release of decades of layers of radioactive dust accumulated throughout the Plant to the
surrounding environment; (2) a restart of the facility’s equipment will, by its very design, release
new and substantial amounts of radioactive dust to the surrounding environment; and, (3) a restart
could ignite radioactive dust that covers surfaces throughout the Plant, which would blast radiation
into the surrounding community.

44. —_ But, even if the Plant remains “ready-idle” as Honeywell claims and does not resume
any operations at all, conditions at the Nuclear Plant remain dire by virtue of the substantially
contaminated condition of the property itself, which was already found over a decade ago to require
the removal of 54 million cubic feet of soil and the demolition of 5 contaminated buildings.

45. Moreover, while the facility sits idled, it continues to emit contaminated dust and
pollute the surrounding community.

(2) The Heavily Contaminated Site is a Current Threat to the Community

12
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 13 of 82 Page ID #13

46. Not only are the systems which release radioactive dust still in-place, the entire
facility is still caked in radioactive dust. In December of 2019, Plaintiffs’ experts conducted a site
inspection that included observation and sampling of discrete areas of the Plant. The site inspection
revealed extraordinary levels of uncontrolled radioactive contamination, a shocking level of
disrepair and over 10,000 metal barrels of uranium ore exposed to the elements. The Plant is unfit
to restart in its current condition because any restart would harm the public health and environment.

47. The Plant is not leak-tight and is managed without proper health protections.

48. According to Plaintiffs’ experts conducting the December 2019 site inspection,
Honeywell’s facility is not of the proper type of construction to accommodate the type of operation
it proposes to restart. Much of Honeywell’s plant is constructed out of substandard or flimsy
building materials. For example, the entire exterior wall of the Feed Building is constructed out of
thin sheet metal.

49, Plaintiffs’ site inspection revealed that the Nuclear Plant is falling apart. Plaintiffs’
experts observed hundreds, if not thousands, of small holes in the outside walls of the Feeds
Building and other buildings on the property. According to Plaintiffs’ experts, one 20-feet high by
30-feet long section of wall has at least 45 holes, which appear scattered like a buckshot. Plaintiffs’
experts also observed numerous pipes entering and leaving the facility that pass through larger,
poorly cut, irregular holes cut into the side walls with no seals, including several 8-inch and 10-
inch pipes exiting the building through rough-cut 24-inch holes.

50. Further, Plaintiffs’ experts noted deep cracks in the rubber gaskets between flanges
in dust collection systems directly behind the Feeds Building, which would permit dust to escape

into the outside atmosphere.

13
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 14 of 82 Page ID #14

ils Plaintiffs’ sampling results further confirm the extremely contaminated and
hazardous current condition of the plant. To illustrate this, the federal government has determined
that the “background” or standard expected level for uranium in soils in the Metropolis area is 0.4
picocuries per gram. By stark contrast, dust collected by Plaintiffs’ experts from a fan in one of
the Plant buildings was over 200,000 picocuries per gram. This fan was designed and operated to
blow highly potent radioactive dust from the Plant directly to the atmosphere and local community
without any pollution controls whatsoever.

52. Plaintiffs’ certified laboratory tests also found radioisotopes of plutonium, thorium,
and radium in Feeds Building dusts and X-ray analyses of other dusts collected at various locations
contained particles composed of more than 95% uranium by weight.

oa): Further certified laboratory testing revealed the presence of highly combustible and
highly radioactive dust sampled from the Feeds Building. This raises the imminent, concrete, and
terrifying prospect of an ignitable dust fire spreading a catastrophic amount of radioactivity into the
community. Ignition, which commonly occurs in grain-silo fires, will be disastrous given the
radioactive and hazardous substances contained in the Feeds Building and the Plant. Many ignition
triggers exist which could initiate the combustion, including but not limited to structural failures,
poorly maintained equipment, power surges or sparking, lightning strikes, earthquake, or even dry
windy conditions. A restart of the Facility would immediately increase the number of ignition
sources throughout the Facility, exponentially heightening the already grave danger to Plaintiffs
and their citizens.

54. Defendant knew or should have known of the risk of a radioactive dust fire. In fact,
the NRC warned licensees of the risk of uranium oxide dust fires in their 1992 Information Notice

No. 92-14: Uranium Oxide Fires at Fuel Cycle Facilities. Despite this knowledge, during its most

14
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 15 of 82 Page ID #15

recent license renewal Honeywell told the NRC that "Since the combustible loading at the [Plant]
is low, the probability of a fire that could result in consequences approaching the severity levels
given in 10 CFR 70.61 is extremely remote”. The NRC was thus wholly unaware of this grave risk
when it renewed the license and presumably is also unaware of the current threat to the community
at large. Accordingly, there is no active emergency planning for the potential of a devastating
radiation fire.

55. | Moreover, the types of radioactive and hazardous materials revealed by the site
inspection are the same types of materials documented by Plaintiffs’ testing at residential properties
outside of the facility. As further alleged herein, these include highly radioactive materials which
are known to cause cancer and other hazardous substances.

56. After Plaintiffs’ December 2019 sampling and inspection, on March 25, 2020, the
NRC granted the Defendant a 40-year renewal of its Source Material License despite the fact that
in the Plant’s history the longest license ever granted was for a ten-year term. The NRC did so
without having done any recent inspection of the current Plant condition.

57. Though the Nuclear Plant is not currently operating, it continues to accept uranium
ore shipments from around the world and remarks in the Congressional Record identify the Plant
as “currently the largest global trading platform for UF6 and uranium concentrate.” It appears that
Defendant has converted the Plant into uranium storage depot. This however poses a constant threat
of exposure to the community as decades of rainfall on metal barrels has led to massive radiation
leaks that are harmful to the community. Plaintiffs’ experts believe that the Plant is so contaminated
that it presents a threat to the community in its current condition, and that without substantial
modification, remediation, and improvement it is no condition to operate safely as UF6 conversion

facility.

15
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 16 of 82 Page ID #16

C. Specific Operations and Buildings on Plant Property and How They Contributed to
Contamination

58. | The NRC found in a 2019 Environmental Assessment, that the Plant’s air and liquid
emissions reach “employees and members of the public in the immediate vicinity” through
inhalation, ingestion of crops and animals, and contact via swimming and boating. Though the
NRC characterizes the emissions as “low levels” of radiation and contaminants, Plaintiffs’
investigation and sampling results demonstrate that the public is subjected to much higher levels of
radiation and contamination than what historically has been disclosed.

59. As alleged below, the Plant conducted decades-long shoddy operations in violation
of applicable standards and impacted the community far beyond what the law allows, including the
emission into the environment of forbidden plutonium.

60. The Nuclear Plant is depicted on the satellite image attached hereto as Exhibits B
and C. To put the Plant’s shoddy historic operations and extensive contamination of the site and
surrounding environment in context, a brief description of relevant buildings and processes is
necessary.

(2) The Feeds Building

61. During its history of operations, most of the Nuclear Plant’s radioactive and
chemical processes occurred in the Feeds Building. That building is six stories high (105 feet tall),
with uninsulated steel siding, similar in appearance to an oversized backyard metal shed available
from The Home Depot.

62. By Honeywell’s reporting and its own calculations, the Feeds Building is the largest
single source of contamination emanating from the Nuclear Plant into the surrounding environment.
There, workers employed various mechanical and chemical processes that converted uranium ore

from metal into a gas used in the production of nuclear fuel and atomic warheads.

16
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 17 of 82 Page ID #17

63. The conversion process released vast quantities of radioactive material in liquid,
dust, and gaseous forms. As uranium travels through this process, particle size varies from that of
baby powder to coarse sand, making the material highly susceptible to air dispersion.

64. According to worker accounts, workroom air was routinely contaminated, and
management would regularly require them to wear respirators (red warning lights were installed
throughout Plant buildings as a form of worker protection and when illuminated, workers would be
required to don respirators). Air contamination requiring the use of respirators would sometimes
remain high for days at a time.

65. Confirming worker statements, for example, the Nuclear Plant documented
exceedances of acceptable air quality limits for 30 of the 31 days as early as December 1971.
Decades later, the Nuclear Plant was still documenting exceedances of acceptable air standards,
including 14 exceedances in November 1998. These exceedances continued regularly into the
2000’s. According to workers, the use of respirators became far more frequent after Honeywell
began managing the Plant in 1999.

66. The workers also describe that every floor of the six-story Feeds Building contained
giant fans to blow workroom air outside and all over Metropolis—workroom air that was too
radioactive for its own workers. These 48” box fans, placed on every floor of that building, sucked
the air inside the Plant up and expelled that air into the atmosphere. These fans were so powerful,
in fact, that they changed the route of air in the building every five minutes, 24 hours a day, 365
days a year, decade after decade.

67. Plaintiffs allege on information and belief that this constant air re-routing would
force radioactive dust to be expelled to the air outside from cracks in building pipes and holes in

the building walls. Plaintiffs further allege on information and belief that any collection system

17
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 18 of 82 Page ID #18

used to contain radioactive dust from the Feeds Building could not have been effective given the
condition in which the Feeds Building was maintained.

68. By workers’ accounts and as NRC inspectors observed in 2001, radioactive
workroom air would move even more freely to the surrounding and outside environment in the
summer months. To give workers relief from summer heat, several 4-foot by 6-foot panels would
be removed from the walls of each floor of the Feeds Building to create a breeze. Unfortunately
for the surrounding area and its residents, removing the walls in this way left the radioactive dust
uncontained, allowing winds to blow it all over the community.

69. Apart from this, even when the panels enclosed the building, holes in the roof
allowed chemicals to be expelled to the surrounding environment. NRC inspectors noted in 2005
that on the northwest side of the top floor of the Feeds Building, roof leakage was so severe that if
formed a pool of water approximately 10-feet long by 10-feet wide by 1-inch deep (approximately
62 gallons).

70. This leak existed and was still visible and observed by Plaintiffs’ experts during
Plaintiffs’ December 2019 sampling event and site inspection. And, as set forth above, Plaintiffs’
experts also observed many cracks, holes, and improper seals on the Feeds Building, which they
believe allowed radioactive and toxic dust to escape into the surrounding environment.

(2) “Green Salt” Section of the Feeds Building

71. Uranium tetrafluoride (UF4), colloquially known as “green salt,” is an intermediate
uranium product created in the conversion process. Green salt is radioactive and extremely toxic.

When not contained appropriately, green salt may discharge radiation into the surrounding air.

18
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 19 of 82 Page ID #19

72. The processing of green salt (which occurred primarily in the Feeds Building)
involves passing reductor “off-gas” (the gas emitted as the byproduct of the chemical process)
through primary and secondary filters and then, through a water scrubber and a caustic scrubber.

a. According to workers, the dust filters were broken nearly every time the green salt
equipment went down for maintenance, which was two to three times per month. Workers further
advised that there was almost no way to know if the secondary backup filter was broken since
instrumentation was limited and did not contain any alert mechanism.

74. | When workers would discover by their own inspection that both filters were broken,
the reductor beds would need to be slowly cooled to prevent equipment damage. This cooling was
known as “fluidizing the beds.” In this process, uranium gasses would flow over the beds for 4 to
6 hours during which time the gasses would leave the Feeds Building incinerator stack and be
expelled outside. There was no filtration system in place to prevent these emissions, which
according to workers, happened on a monthly basis.

(3) Filters and Radioactive Dust “Bumping”

75. Throughout Nuclear Plant buildings and structures, filters—meant to protect
neighboring properties from hazardous, toxic, and radioactive substances —would break and allow
these materials to escape into the outside environment.

76. For example, in 2005, Honeywell investigated and reported to the NRC that three of
seven filter cartridges in the Feeds Building ash vacuum system had deformed gaskets that
permitted dust and other materials to bypass the filters and escape to the air. On July 25, 2005, the
failure of ash vacuum cleaner filters allowed uranium to be discharged outside the building and into
the surrounding environment. Honeywell’s ash vacuum filter system failed again on September 20,

2007, and yet again on March 3, 2009.

19
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 20 of 82 Page ID #20

77. According to workers, when green salt area filters would become clogged, workers
would run the air flow backwards through the filter to clean it. This procedure was referred to as
“bumping” the filter. While the “bumped” radioactive material was supposed to then run through
a scrubber system, that system was routinely in disrepair, resulting in discharges outside of the
Plant. Workers say that because releases to the outside would be colored and highly visible in
daylight, management preferred to “bump” filters at night when they were less likely to be noticed.

78. Aside from the filters, failing Feeds Building piping systems contributed to releases
of radioactive and toxic substances to the outside. Failing purges and seals would require vibration
by beating pipes with hammers to prevent clumping of radioactive material inside. But, according
to former Plant workers, beating the pipes sometimes also caused pin hole cracks through which
dust would leak. On an almost daily basis, employees saw these small cracks, evidenced by visible
accumulations of dust. These pin-hole cracks contributed radioactive material to the air found in
the Plant, and upon information and belief, may have found its way outside.

79. In 1996, the Plant added a second fluorination reactor increasing Plant capacity from
11,500 metric tons per year to 12,700 metric tons. Then, in 2007, after re-engineering, Plant
capacity increased even further to 15,000 metric tons. Though the Nuclear Plant significantly
ramped up its production, it never increased the size of the filter bags used in “baghouse” areas
around the Plant which were intended to collect contaminated air and remove radioactive particles.
This contributed to frequent ripping of the filter bags, thereby allowing radioactive material and
other toxins to escape into the environment.

80. Though it added the second fluorination reactor to substantially increase Plant
capacity, the Plant never correspondingly upgraded its treatment capacity to contain its radioactive

and hazardous waste. This failure resulted in dramatic increases of contamination. Uranium in

20
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 21 of 82 Page ID #21

liquid effluent, for example, increased by more than 50% immediately following the 1996 startup
of the second fluorination reactor.

81. By 1997, the problems had gotten so severe that the Plant’s “ALARA” committee
identified a trend of increased gas and liquid uranium emissions caused by significant leaks (the
“ALARA” program is a federal rule under 10 C.F.R. Part 20, mandating that exposure to radiation
be minimized to a level “as low as reasonably achievable”). Because the Plant’s issues were so
substantial, its ALARA committee formed an internal task force called the “Uranium Leak Repair
Team” to track down and address the systemic problem of these leaks.

82. | Workers report that increased production in the late nineties, resulted in the “filter
fines” (the most radioactive substances on-site) becoming both more radioactive and a finer powder.
Drums of filter fines were so radioactive that they were routinely placed in the parking lot under
armed guard until radiation levels declined enough to move them into a Plant structure.

83. Workers also report that increased production led to a situation where production
filter bags were not always changed in a timely manner, and production operations were sometimes
conducted without a filter bag in place at all. This is known to have occurred on September 17,
1999, resulting in the release of uranium ore and, upon information and belief, this was not
uncommon, and was instead at times as common as every couple of months. At these times, a visible
stream of dust could be seen exiting the building.

(4) The “Drum Dump”

84. Another area of the Plant is known as the “Drum Dump,” located under a large metal
roof and open on three-sides. When fifty-five-gallon drums filled with powdered uranium ore
arrived at the Nuclear Plant from all over the world, workers would empty them with the help of an

automated “drum dumper.” According to Nuclear Plant workers, each time the drum dumper

21
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 22 of 82 Page ID #22

emptied one of the barrels, distinctively colored yellow radioactive dust would be released into the
Plant air and also to the surrounding environment.

85. After the drum dumper, the radioactive ore went into a dryer known as a “calciner,”
which would heat the radioactive material. Although the calciner was intended to contain the dust,
vents from the device discharged into the atmosphere outside the Plant, adding another pathway for
radioactive materials to migrate into the surrounding environment.

86. After the radioactive contents of the drums was dumped into the calciner, the drums
were then cleaned. Earlier in the Plant’s history, in the 1960’s and 1970’s, workers would sandblast
the drums, thereby expelling more radioactive and metal-contaminated dust into the ambient Plant
air and outside into surrounding areas.

87. Despite installing a dust collection system in the 1970’s to contain the
contamination, the Drum Dump Area remained highly contaminated. High airborne concentrations
of contaminants were known in early 1977, but no action was taken, and the situation worsened
through 1980.

88. Indeed, by 1981, the NRC expressed concern that Plant management had not made
any effort to implement the “ALARA” program or take appropriate reasonable steps to minimize
exposure to radiation.

89. The Drum Dump area remains contaminated today, as Plaintiffs’ December 2019
sampling results confirm.

D. The Plant Operated in a Heavily Contaminated State: Chronology Over the Decades

(3) The Plant Contaminating the Community Immediately on Restart: 1968
Compared to 1967

22
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 23 of 82 Page ID #23

90. Releases of uranium present a substantial and imminent threat to the environment
and to public health and welfare. Released as a gas, the mixture separates as it encounters water in
the atmosphere and the deadly uranium falls out as dust covering all below.

91. Nuclear Plant workers have many anecdotal accounts of routine releases of
radioactive and toxic dust into the ambient air inside the Nuclear Plant and outside of it. Indeed,
according to workers, leaks and spills were a daily part of operations at the Plant. While many were
relatively small, massive spills also occurred and were documented in public records (as described
below).

92. The Plant began contaminating the community almost immediately after it resumed
operations in 1968 from its previously mothballed condition. Within months of the reopening,
federal inspectors (from the Atomic Energy Commission, prior to the NRC’s existence) found that
air sample data taken from various internal vacuum lines within the Plant showed activity several
times greater than the “maximum permissible concentration” for radioactivity in restricted areas.

93. In the open-air Drum Dump area, federal inspectors found that air samples exceeded
permissible levels on an almost daily basis. It is no surprise then that air fallout and rainwater
samples taken around the Plant just after the 1968 restart found radioactivity levels of 10 to 20 times
greater than samples taken less than one year before, when the Plant was inactive.

94. With respect to soil and vegetation, the 1968 samples showed the east side of the
Feeds Building had much higher contamination than other onsite sample locations in the prior year.
For soil and vegetation, therefore, radioactivity levels increased over 30 times in the 5 % months

between October 18, 1967, and May 1, 1968.

 

? Tn radiology, “maximum permissible concentration” refers to the recommended upper limit for a dose which may be
received during a specific period by a person exposed to ionizing radiation. “Maximum permissible concentration” may
also be referred to “permissible dose” and the appropriate level is facility-specific and set forth in the facility’s license.

23
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 24 of 82 Page ID #24

95. In this early time period, though records are limited, there are documented releases
of radioactive and hazardous substances outside the Nuclear Plant and into the surrounding
environment. Plaintiffs are also informed and believe that there were many undocumented releases
of radiation and hazardous chemicals which were never disclosed.

96. During a major event, residents in the community have advised that, on occasion an
alarm would sound, warning of a “release” from the Plant. Rarely would such an alarm be
accompanied by an acknowledgement or announcement by Plant officials. According to residents,
even on those rare occasions when a Plant official did say something, the message always took the
same reassuring tone that any such release did not exceed regulatory limits and did not pose a risk
of harm.

97. The first documented major release occurred on October 22, 1968, involving the
discharge of 30 pounds of uranium hexafluoride on the ground floor of the Feeds Building. The
highest level of radioactivity measured during this release was 90 times the maximum permissible
concentration allowed in workroom air.

98. This October 1968 release was dwarfed by a second less than one month later, on
November 18, 1968, when a green cloud of pure uranium hexafluoride big enough to obscure the
view of the Feeds Building from U.S. Hwy 45 rolled across the highway, up Mt. Mission Road and
into the town of Metropolis. Despite the magnitude and visibility of this cloud of radioactive dust,
the Plant reported that its off-site air monitoring (which, at the time consisted of gummed paper
akin to flypaper, described below) did not detect any release at all. The Plant did so despite the fact
that witnesses say that hundreds of people saw the radioactive cloud roll across the ground.

99. Workers explain that the November 1968 uranium release happened because a weld

failed on piping in the basement of the Feeds Building while workers attempted to control a leak,

24
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 25 of 82 Page ID #25

releasing gaseous and liquid uranium hexafluoride with explosive force. The escaped uranium
immediately created a heavy fog (there was an estimate of visibility of only one inch). The two
workers closest to the ruptured pipe were immediately hospitalized due to exposure.

100. Plant estimates of the November 1968 release ranged from 80 to 180 pounds of
uranium hexafluoride into the atmosphere. Again, a release of this magnitude occurred and was
totally undetected by Honeywell’s flypaper, which was the air monitoring protocol in place at the
time.

(2) The 1970’s

101. Upon information and belief, the Plant’s operations continuously and substantially
contaminated the environment throughout the 1970’s. Plaintiffs’ investigation is ongoing, however,
and only limited historic records are publicly available in this time period, given that the NRC did
not come into existence until 1977.

102. There are, however, some documented exceedances of federal standards for releases
of radiation. The absolute federal upper-limit standard for uranium released to an outside area was
5E10-12 uCi/ml. The Plant’s fence-line air sample taken in December 1974 exceeded that absolute
federal limit.

103. On July 8, 1977, there was a major documented release of an estimated 200 pounds
of uranium from process equipment in the Feeds Building. While the Nuclear Plant reported this
release, it vastly underreported the amount of radioactive material discharged. In the same report
stating that 200 pounds of material were released on that single day, the Plant also reported that
only 90 pounds of uranium was discharged to the air for the entire month of July. This internally

inconsistent reporting suggests that the Plant grossly underreported its uranium discharges.

25
Case 3:21-cv-00860-SMY Document1 Filed 07/27/21 Page 26 of 82 Page ID #26

104. Former Plant workers further attest that emissions were historically a daily aspect of
Plant operations, most of which were never documented or reported. As such, public records of
reported releases, alone, are only a snapshot and do not provide an accurate picture of all the releases
that emanated from the Plant at all relevant times.

105. Indeed, a 1982 Los Alamos National Laboratory study of emissions from the Plant
noted that leaks in the Feeds Building (which could reach the environment through the unfiltered
exhaust fans), and failures of emissions controls would be “expected to occur fairly frequently”;
however, no data was available for frequency, rate of release, and types of releases or for the extent
and frequency of treatment equipment failure.

(3) The Plant’s Mysterious Purchase and Destruction of Nearby Homes in the
1980’s

106. The Plant’s course of contamination continued into the 1980’s. In 1988, the NRC
found that, the Plant “averaged 28 spills and releases that are reportable” since 1984. During 1987,
38% of the Plant’s process pipes had deteriorated to such an extent that they had to be replaced due
to corrosion.

107. More evidence of historic contamination in the 1980’s exists in data maintained by
the National Institute for Occupational Safety and Health (“NIOSH”) which composes site profiles
containing information about a facility’s general activities and radiation protection practices.
Within the site profile, among other things, NIOSH assesses potential sources of radiation and
exposure monitoring practices employed by the site over time.

108. The NIOSH site profile for the Nuclear Plant lists 57 uranium releases from 1981
to 1985 alone. In total, the NIOSH profile lists over 240 events total events. That is just a small
subset of reported releases, there were, on information and belief, numerous unreported releases

which happened in the normal course of Plant business.

26
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 27 of 82 Page ID #27

109. Indeed, it is likely no exhaustive list of all releases exists. Records obtained from the
NRC and in Plaintiffs’ investigation since NRC documents, other documents Plaintiffs have
obtained, and the list referenced in the NIOSH report each attest to releases not documented in the
other collections.

110. Putting aside the lack of a complete set of records identifying the chronology of
contamination, there is evidence from the 1980’s that Honeywell’s releases to the surrounding
environment impacted nearby residents and the community at large.

111. According to a report published by Los Alamos National Laboratory in 1982, NRC
staff calculated that if an infant lived at the nearest residence, the lung dose caused by the UF6
facility would be approximately 42.5 mrem/yr, exceeding the limit set in 40 C.F.R. Part 190.

112. During the second quarter of 1984, the Plant reported that the average airborne
radioactivity at its “nearest residence” air monitor exceeded the permissible contamination level
specified in its license (as explained below, at this time, the Plant was actually using a continuous
air monitor device and not gummed flypaper). The Plant conducted an initial investigation,
temporarily shut the Plant down completely, installed a ring of nine continuous air monitors.
Though the Plant’s initial investigation did not identify a root cause, it did reveal several possible
sources of leaks, including a crack in an ore storage vessel, malfunctioning dust collectors, and
ineffective scrubber systems. After extensive repairs to the plant, the observed emissions at the
“nearest residence” began to gradually decline.

113. Inaddition to air emissions of radioactive particles, the vast quantities of radioactive
materials stored at the Plant emit high-energy gamma radiation. Gamma, or “direct,” radiation is

measured by devices known as thermoluminescent dosimeters (“dosimeters”). Dosimeters were

27
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 28 of 82 Page ID #28

installed around the fence lines of the Plant and at the Metropolis Airport (which was intended to
represent standard or “background” conditions) in 1978.

114. In 1984, the NRC noted in an environmental assessment report prepared in
connection with the renewal of the facility’s license that the dosimeter posted at the north site
boundary, just 300 feet from the nearest residence, showed a radiation dose rate in excess of
applicable levels under the Price-Anderson Act.

115. Due to this high reading, the NRC mandated that “[t]o determine the direct radiation
levels at the residence and to ensure compliance with 40 CFR Part 190 (which limits off-site doses
to areal person to 25 millirem/year), [the Plant] will be required to measure direct gamma radiation
on the resident's property. [The Plant] will also be required to measure direct gamma radiation at
other nearby locations, such as the residence where the air sampling station is located and at the
hotel to the east.”

116. Plaintiffs are informed and believe that either: (1) the Plant did not comply with the
NRC’s directives requiring measurements of gamma radiation, or (2) the Plant did comply with the
NRC’s directive and later discovered that the results confirmed its violations of the Price-Anderson
Act. Plaintiffs have not unearthed the results of any gamma radiation testing mandated by the NRC,
if such testing in fact ever occurred.

117. Plaintiffs’ investigation does reveal, however, that in 1987, the Nuclear Plant
purchased ail residential properties across from the Plant property along U.S. Route 45, from the
union hall to Airport Road (a stretch of over half a mile), for $350,000 (a very significant sum at
that time) and demolished all of the then-existing structures. The previous location of these homes

is indicated in yellow on the satellite imagery attached hereto as Exhibit C. Plaintiffs allege that the

28
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 29 of 82 Page ID #29

circumstances and timing of these real estate purchases and the demolition of the buildings are
suspicious and strongly suggest radiation exposure beyond that allowed by law.

118. The Plant listed its residential property purchases in a 1990 license renewal
application and designated them as a completed major project of the Plant’s ALARA Committee
(again, the Committee formed at the Plant having the responsibility for maintaining compliance
with radiation protection standards and keeping radiation levels “as low as reasonably achievable”).
There is no further information relative to the property transactions in the Plant’s renewal
application or any other publicly available NRC document.

119. It should be noted, however, that because the Plant bought out its neighboring
properties, the location of its “nearest resident” contamination monitoring changed over time: The
Plant actively eliminated its initial “nearest residents” and chose a new “nearest resident” station
several hundred yards further away (presumably outside what the Plant perceived to be a hot zone
of gamma radiation). Thus, the Plant’s 1995 license renewal environmental assessment reflects a
change in the “nearest resident” sampling station, which it chose to move to Mt. Mission Road,
where it is today.

120. At his deposition in related litigation, despite knowing that the nearest resident
sampling station location changed during his tenure, the Plant Manager at the time claimed he does
not remember anything about any testing results from sampling at the homes across the street or
their purchase for such significant sums.

121. Plaintiffs allege based on the evidence adduced that the Plant’s original “nearest
residents” were exposed to radiation far in excess of acceptable limits in violation of the Price-
Anderson Act, and that the Nuclear Plant bought and destroyed the houses rather than upgrading its

inadequate radiation controls to bring the facility into compliance.

29
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 30 of 82 Page ID #30

(4) Ramped Up Production and Failure to Adhere to Basic Housekeeping Protocols in
the 90’s

122. Leaks at the Plant were a constant problem beginning at inception and made worse
after the addition of the second fluorinator unit in 1996 (reference above) which allowed the facility
to significantly ramp up its production.

123. On February 8, 1998, there was a documented release of 300 pounds of uranium
oxide spilled onto a concrete pad outside the Feeds Building as a result of a seal leak from a calciner.

124. In 1998, NRC inspectors observed visible accumulation of uranium on various
pieces of process equipment and on several floor areas adjacent to equipment.

125. The situation dramatically worsened after Honeywell took over management in
1999. Prior to Honeywell’s takeover, all floors and surfaces in Feed Building were washed daily
as a matter of daily housekeeping. According to former Plant workers, a daily “decontamination
crew” of four to ten men were assigned to sweeping and scrubbing floors and vacuuming, at the
direction of the Health Physics Department. There was a daily work crew of ten dedicated to cleanup
efforts, and each shift also had dedicated decontamination personnel.

126. Sometime after Honeywell began managing the facility, dedicated decontamination
workers were no longer assigned to each shift, and few decontamination jobs remained. Workers
testified that this resulted in a dramatic increase in visible contamination in the Plant and delays in
cleaning up and repairing leaks. Workers further observed a marked increase in the number of
personnel wearing respirators on-site.

(5) Leaks and Release Events in the 2000’s

127. Until as late as 2000, the Plant’s filtration system “coke boxes” were a significant

source of airborne uranium contamination. After the NRC mandated that the Plant take corrective

action to address this, the uranium discharged to the environment decreased by a factor of three.

30
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 31 of 82 Page ID #31

This means that from 1958 through 2000, two-thirds of uranium discharges from the coke boxes
could have been easily eliminated altogether.

128. In the 2000’s, the NRC issued multiple violations to Honeywell for its failure to
comply with basic standard operating procedures. The NRC commented specifically that
expectations of Honeywell’s management concerning applicable procedures were unclear and that
management was accepting of site practices that contradicted procedural directives. The NRC had
previously identified these issues in 1998, years before, but the NRC inspector reported that the
Nuclear Plant did not adequately implement necessary corrective actions due to the lack of “senior
management continuity” after Honeywell took over in 1999. Thus, systemic problems persisted into
the 2000’s and only worsened under Honeywell’s management.

129. In September of 2003, two documented major releases occurred. One involved a
chemical release from the Fluorine Products Building creating a plume that traveled past the rear
fence line of the Plant. The second involved a UF6 leak that created a visible haze in the Feeds
Building.

130. Perhaps the most serious release incident of all occurred on December 22, 2003.
While bringing the second fluorinator online, there was a release of uranium hexafluoride resulting
in a visible cloud that traveled over the north fence. Honeywell had not maintained any standard
operating procedure for bringing both fluorinators online for dual operation even though this
activity had been performed multiple times in the past two years.

131. Atapproximately 2:00 AM, increasing pressure from incorrect valve settings caused
a control valve to leak UF6 into the Plant. When the leak was detected, the response team opened
the dust collector valves. The accumulated uranium hexafluoride overwhelmed the dust collection

system and was exhausted out of the building. The UF6 cloud was observed to travel beyond the

31
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 32 of 82 Page ID #32

site boundary. Honeywell estimated that only 7 pounds of UF6 were released, but Honeywell's
independent consultant estimated the release to consist of 70 pounds of UF6, or ten times what
Defendant reported.

132. At approximately 2:34 a.m., the Plant’s Incident Commander requested that the
Plant’s Security Department notify the local authorities of the UF6 release. The Sheriff's
Department dispatched officers to immediately evacuate 25 residents from their homes in the area
surrounding the Plant and approximately 75 additional people were advised to shelter-in-place. Four
residents were seen at the emergency room with suspected hydrofluoric acid inhalation exposure.

133. Hydrofluoric acid (also known as hydrogen fluoride) is given off when uranium is
released into the air. It is also used as an agent of chemical terrorism. The chemical goes easily and
quickly through the skin and into the tissues in the body. Breathing hydrogen fluoride can damage
lung tissue and cause swelling and fluid accumulation in the lungs. Skin contact may cause severe
burns that develop after several hours and form skin ulcers. Inhaling or coming into contact with
even small quantities of hydrogen fluoride can cause permanent damage and can even be fatal.

134. Plaintiff Roger Steward’s sister-in-law suffered significant injuries from exposure
during this release and spent over a week in the hospital.

135. Air samples taken during the 2003 event by the Plant and the state showed airborne
uranium concentrations about 100 times above normal for sampling nearest the site. The Plant shut
down for months after the 2003 release before gaining NRC approval to restart. Again, this major
release followed two significant releases just a couple of months before, in September of the same
year.

136. Apart from these major releases, in 2004, after conducting an inspection of the

Nuclear Plant, NRC inspectors admonished Honeywell for its poor housekeeping, issuing myriad

32
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 33 of 82 Page ID #33

violations. They included: visible contamination on a primary piece of equipment which had been
disassembled for repairs; a drum containing large pieces of green salt left uncovered; several drums
containing filters with visible green salt left uncovered; and potentially contaminated gloves that
had been improperly disposed.

137. Workers further testify that, under Honeywell’s management in the 2000’s,
preventative maintenance was non-existent, and that the routine was to run equipment until it broke
rather than make any attempt at preventative maintenance. Leaks, cracks, and holes in piping were
patched, sometimes just with duct tape to keep the process running. Management would wait until
a critical failure occurred before conducting necessary repairs.

138. NRC inspectors were aware of and complicit in these practices, noting in a
September 2004 inspection report that half of the corrective actions required of Honeywell were an
average of 35 days past due. Three months later, in its December 2004, the NRC reported that 77%
of required corrections were overdue by an average of 85 days, meaning that Honeywell did
essentially nothing for three months to address the backlog of needed repairs. The NRC inspector’s
write-up noted Honeywell’s explanation for long-overdue repairs was that staff was “awaiting
approval from corporate headquarters.”

139. In 2005, NRC inspectors observed a considerable amount of two different uranium
compounds on a large outdoor concrete pad used for cleaning equipment. The contamination was
from cleaning a boiler condenser had been left there for at least a week without being cleaned up,
allowing it to be blown or carried offsite into the community.

140. In 2007, after completing the disassembly of equipment that resulted in a significant
release of a uranium byproduct from another outdoor pad area, Honeywell personnel failed to clean

up the byproduct. Its distinctive yellow color provided evidence of widespread contamination that

33
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 34 of 82 Page ID #34

had been allowed to accumulate for some time. When NRC inspectors returned over 4 months later,
the pad area was still contaminated and had not been cleaned up.

141. In 2008, NRC inspectors observed more visible contamination on-site in multiple
areas of the Feeds Building, including visible contamination in the light fixtures and the entry door
to the Feeds Building control room.

142. Inless than one year’s time, between October 17, 2008, and March 29, 2009, there
were 40 contamination events cited in NRC inspection reports, 37 of which had not been timely
reported. The majority of these events involved “dust-outs” which consisted of uranium particles
released into the air, usually from the green salt production process.

143. In 2008, Honeywell began using a different “smear media” to measure the
accumulation of contamination at the Nuclear Plant. Essentially, this kind of sampling involves
taking wipe samples of various interior surfaces. The use of the new, more accurate smear media
revealed surface contamination levels far in excess of the appropriate standards for indoor areas in
the Feeds Building.

144. In 2008, there were 33 instances of contamination in certain interior “uncontrolled”
areas above actionable levels. “Uncontrolled” areas include common areas of the Plant used by
workers (lunchrooms, walkways, etc.). These are not process areas where higher levels of
contamination are expected. The presence of such levels of contamination in “uncontrolled”
common areas evidence Honeywell’s failures to adhere to basic preventative standards.

145. In process areas, the contamination was even greater. Specifically, one process area
of the Feeds Building, in September 2008, Honeywell identified levels of contamination 95 times

greater than its license limit.

34
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 35 of 82 Page ID #35

146. Rather than acknowledge all of its systemic problems, Honeywell conceded that
higher contamination levels likely existed throughout the Plant’s history, since “[t]he contamination
levels in the processing areas have remained at a steady state since the plant began operation in
1958.”

147. Honeywell half-heartedly indicated that it was taking steps to reduce this substantial
contamination through “several engineering efforts directed to reduction of the contamination level
in the process areas,” but Honeywell ultimately concluded that it could not keep its contamination
within the parameters of its nuclear license since “the surface contamination action level of 5,000
dpm/100 cm2 (alpha) specified in the license is not sustainable for long-term operation in the
process (Controlled) areas.”

148. Rather than undertake genuine efforts to control the contamination, Honeywell
instead requested a license amendment to increase its contamination limit by a factor of 44, from
5,000 to 220,000 dpm/100 cm2. The NRC agreed to increase the permitted limit to 75,000 but
declined Honeywell’s request to allow contamination levels of 220,000.

149. Though Honeywell hired some additional employees to assist in decontamination
and also had staff increase the frequency of performing radiation surveys, in 2010, NRC inspectors
continued to note areas of radioactive contamination resulting from system leakage, or potentially
in some cases, inadequate work practices.

150. The Plant also routinely exceeded stack emission limits set pursuant to its NRC
license and failed to take proper actions to fix these problems. After stack emission levels are
exceeded for three successive shifts, the NRC requires its licensees to investigate the cause. In

February 2009, a stack exceeded the NRC action limit for three successive shifts, and filter bags

35
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 36 of 82 Page ID #36

were replaced as a corrective action. One week later on February 24, 2009, the same stack exceeded
the action level for three successive shifts and no additional action was taken.

151. Having exceeded these limits, Honeywell failed to complete the required
investigations on the process stack secondary dust collectors in the Feeds Building. This occurred
six times between January 3, 2009, and January 16, 2010. Two additional occurrences led to
inadequate investigations. The same occurred for other equipment in the Feeds Building, including
the #6 Dry Dust Collector on January 3, 2009, February 15, 2009, January 8, 2010, and January 16,
2010; the Ash Vacuum Cleaner on January 14, 2009; the Ash Dust Collector on February 5, 2009,
and February 7, 2009; the UF4 Vacuum Cleaner on February 15, 2009, February 17, 2009, and
February 24, 2009; and the #2 Wet Oxide Dust Collector on May 24, 2010.

152. The Wet Oxide Dust Collector exceeded the action limit multiple times before doing
so for three successive shifts on May 24, 2010, triggering a regulatory-required investigation. The
stack continuously exceeded the limit from May 24, 2010, to June 6, 2010. The filter bags on the
dust collector were replaced on May 27, 2010, but the stack emissions remained elevated for days
before Honeywell took any additional action on June 3, 2010.

153. Spills were also occurring in the regular course of operations in this time period there
is evidence that radioactive and hazardous chemicals resulted in contamination inside and outside
the Plant.

154. On March 25, 2009, approximately 100 pounds of green salt fell out of the filter
housing and out of the pipeline, covering the workers there and contaminating much of the Feeds
Building.

155. On February 14, 2011, a Plant worker noticed that more than three tons of

radioactive uranium were released to the first floor and the basement of the Feeds Building.

36
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 37 of 82 Page ID #37

156. On May 30, 2012, approximately 21 pounds of uranium hexafluoride was released
in the distillation area of the Feeds Building.

157. On September 22, 2013, an improperly installed dust collection bag became
dislodged, resulting in a release of filter fines in the Feeds Building from the stack of a secondary
ash dust collector. The release contaminated an area south of the Feeds Building and covered UF6
cylinders, a road, and a vehicle with the most radioactive substance on Plant property.

158. On October 26, 2014, uranium hexafluoride was released from a crack in equipment
resulting in a haze in the Feeds Building. Honeywell failed to declare an alert relating to this release.
Members of the community notified the NRC that they observed the cloud leaving the Feeds
Building.

E. Systemic Issues with the Low Boiler Condenser Go Unaddressed

159. Releases from low boiler condensers were a systemic problem at the Plant, which
persisted over the decades and were never adequately addressed. Plant emergencies were declared
twice in 2001 and again in 2007 due to low boiler condenser issues, including a release that
hospitalized two employees.

160. Low boiler condenser issues occurred as early as July 8, 1977, and most likely,
earlier. Management was either unable or unwilling to correct these issues over time, and low
boiler condenser issues persisted.

161. During work on a low boiler condenser on January 27, 1998, three workers suffered
chemical burns and uranium hexafluoride filled several floors of Feeds Building. The NRC found
that “[t]he root cause of these apparent violations appeared to be that management's expectations

for procedural adherence were not clear and had been eroded through acceptance of site practices

37
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 38 of 82 Page ID #38

that contradicted procedural directions.” Even worse, the Plant failed to declare an alert notifying
the public or shut down the exhaust fans during this release.

162. Again, on August 1, 2015, a low boiler condenser caused uranium hexafluoride
smoke to fill the 6th floor of Feeds Building and exit through a vent creating a visible cloud outside.
Honeywell estimated 12 pounds of UF6 were released at this time. The NRC was not notified. The
plume of hydrofluoric acid given off in this 2015 release traveled in a southwesterly direction. The
Plant’s detectors mounted downwind of the release did not detect any measurable increase in
contamination despite the plume that had been created.

F. Improper Drum Storage and Waste Handling Activities Contribute to the
Contamination

163. Improper drum storage was a recurring theme on Plant property. In 2009, NRC
inspectors observed the poor condition of many leaking on-site storage containers used for uranium
feed material, hard ore, potassium hydroxide drums, and filter fines, and concluded that many
containers had deteriorated to the point that the metal had completely rusted through. Outdoor
storage of uranium feed and waste materials contributed significantly to emissions.

164. In terms of air monitoring, the NRC noted spikes in contamination results in 2009.
The fourth quarter 2009 average level of fence-line radioactivity exceeded the limit set by NRC
license, requiring an investigation. NRC and Honeywell concluded that these spikes in the air
monitoring results were not driven by Feeds Building emission rates, but rather, by the Plant’s waste
handling and improper outdoor storage of drums on-site.

165. Leaking drums of uranium ore concentrates had been a significant issue since at least
the mid-1990s. By April 1999, the Nuclear Plant had reduced the quantity of drums from over

25,000 to 12,000, approximately 600 of which were leaking. NRC inspectors observed several

38
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 39 of 82 Page ID #39

leaking drums and noted the Plant’s ALARA Committee had set a goal of repackaging all leaking
drums by September 1, 2000.

166. The drums were not repackaged by September 1‘, however, and many months later,
in the second quarter of 2001, the nearest resident radioactivity concentration average exceeded
Honeywell’s license limit. Honeywell attributed this to the leaking ore drums that Honeywell
acknowledged needed repackaging.

167. As of August 2001, over a year past the deadline, 150 leaking drums were still
located on Plant property. Honeywell blamed its failure to meet the deadline on “budgetary
constraints,” and promised to repackage the remaining drums by the end of August 2001.

168. That promise was not fulfilled. In 2005, NRC inspectors found several rusted out
55-gallon drums leaking uranium ore concentrate on Plant property and in its buildings, onto the
floor of the Bed Material and Filter Fines Building, East Pad, and the fenced-in Waste Management
Area.

169. Honeywell also improperly stored drums on-site containing uranium-contaminated
potassium hydroxide mud (“KOH mud”), another potential source of dust emission to the
surrounding environment. This KOH mud is characterized as “mixed waste” under the federal
Resource Conservation and Recovery Act (“RCRA”) due to its uranium contamination and extreme
corrosivity (which is due to its high pH).

170. KOH muds were generally re-processed in the “Wet Process” of uranium recovery;
however, in November 2002, Honeywell shut down part of the wet reclamation process it used to
reclaim the uranium from the KOH mud, knowing that previously accumulated drums of KOH mud
and any additional drums of KOH mud generated thereafter would have to be stored onsite until

such time as the wet reclamation process was restarted. This resulted, along with the increased

39
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 40 of 82 Page ID #40

production, in the accumulation of a massive quantity of KOH drums, stored on-site without a
RCRA permit for years, a flagrant violation of federal law. This is especially problematic because,
due to the extreme corrosivity, the barrels holding KOH muds degraded very quickly, resulting in
spills in outdoor storage areas and discharges to the environment.

171. In April 2009, EPA special agents executed a search warrant on Plant property and
found nearly 7,500 illegally stored drums containing waste that was both radioactive and
hazardous. In 2011, Honeywell pled guilty to criminal charges and agreed to pay a $11.2 million
fine for its misconduct.

G. Off-Site Contamination

172. There is no question of fact: The Plant leaked radioactive and hazardous
contamination offsite into the community in various pathways. That contamination has not
disappeared and remains to this day.

173. The Nuclear Plant is itself covered in radioactive dust, which has been carried (and
will be carried) into the City and County. Contamination is found within the facility. It is found in
the soil and sediment around the facility. It is found in sampling of fans that push the facility’s
indoor air into the uncontrolled environment. It is found in liquid discharges, both through
permitted and unpermitted outfalls, which are carried with stormwater through creeks into the Ohio
River which is also used for recreation. Workers who come into contact with the dust and soil and
air emissions end up with contaminated clothing and shoes. The dust sticks to vehicle tire treads,
which are driven by workers back to their homes. The most significant carrier of the Nuclear Plant’s
toxic emissions is wind as contaminated dust particles found on equipment and the soil and

sediment of the Plant is disturbed by wind and carried into the neighboring community.

40
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 41 of 82 Page ID #41

174. The pathways of exposure are not merely hypothetical. Honeywell’s radioactive
contamination is found throughout the community. It is found in the creeks leading all the way to
the Ohio River. It is found in community members’ personal property. It is found in their attics and
in the front yards where their children play.

175. Residential, commercial and government property is contaminated by radioactive
material and other toxic substances emanating from the Plant. Dozens of samples taken both in the
City and County confirm an elevated presence of radioactive particles which are traced to the Plant.

176. Environmental evidence indicates that property and persons in the City and County
were exposed to toxic and radioactive substances and negatively impacted by the Plant’s toxic and
radioactive releases.

177. Plaintiffs’ environmental sampling and scientific testing of properties throughout the
Metropolis area reveals the presence of radioactive and toxic materials consistent with those
expected to be found in a facility converting uranium ore into uranium hexafluoride gas, such as
the Plant. Tests reveal the presence of these radioactive and toxic materials in residences in
Metropolis.

178. Scientific analysis revealed the presence of Uranium-234, Uranium-238, Thorium-
230, Thorium-232, Thorium-228, Lead-210, and Radium-226 in the soil and household dust of City
and County residents far in excess of background levels. Using ICRP modeling and standard EPA
assumptions, Plaintiff's experts calculated annual radiation doses to residents solely for the
exposure from soil or dust accidently ingested or inhaled in a year due to radionuclides released by
the Defendant which remain on resident’s properties today. These calculations show widespread
exceedances of the dose limit allowed under 10 C.F.R. § 20.1301(e). Soil samples show doses up

to 469.37 mrem to the bone surface of a three-month-old, 174.7 mrem to the bone surface of a one-

4]
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 42 of 82 Page ID #42

year-old, 310.24 mrem to the bone surface of a fifteen-year-old, and 57.31 mrem to the bone surface
of an adult, and household dust samples show doses up to 6,450.89 mrem to the bone surface of a
three-month-old, 2,487.99 mrem to the bone surface of a one-year old, 4,742.15 mrem to the bone
surface of a fifteen-year-old, and 1,490.62 mrem to the bone surface of an adult, dozens of times
higher than the 25 mrem regulatory limit.

179. Additional sampling results confirm the heavy contamination found in the
community. Nearby residences were shown to be contaminated with metallic thorium, a metal that
does not occur in nature, but which is used in the manufacture of advanced nuclear munitions.

180. Analysis conducted by respected and independent laboratories of Plaintiffs’ 2019
soil samples shows hits for plutonium and other radioactive metals in the field across U.S. Route
45 where houses were purchased and destroyed by Defendant. Plaintiffs’ experts have concluded
that the Nuclear Plant is the source of this plutonium, cesium, and americium.

181. Scientifically accepted analysis of samples has revealed the presence of
“fingerprints” linking the materials either stored, processed, and/or manufactured at the Plant to the
contamination found in the City and County.

182. The fact that the concentration and detection frequency of uranium associated with
Defendant’s operations declines the farther one gets from the Plant, and that by far the highest levels
were found at the residences closest to the Plant, further implicates Honeywell.

183. Toxic, radioactive contamination found throughout the Metropolis community is
linked to the Plant as the exclusive source by the sampling results. First, the contamination itself is
of the particular type emitted by the Nuclear Plant and not emitted by any other nearby facilities,
ruling out alternative sources. Second, toxic radioactive contamination is found in increasingly

higher amounts nearer the Plant; a dead giveaway that it is the source of the contamination.

42
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 43 of 82 Page ID #43

184. Sampling results, the weight of certain contaminants, wind data, and other evidence
makes it possible to establish a general map of distribution of Honeywell’s toxic contamination
throughout the community.

185. The radioactive contamination matches the waste profile and fingerprint of the
hazardous, toxic, and carcinogenic radioactive wastes linked to Plant operations.

186. Off-site sampling at distances up to three miles from the Plant reveal radioactive and
hazardous waste contamination deposited on private residential, agricultural, commercial, and
government properties throughout Massac County and the City of Metropolis.

187. Wind, erosion, and flooding carry contaminants from one property to another
through the process of resuspension that continually redistributes the radiation.

188. Citizens are not only exposed to the radiation on their own property. Their exposure
continues as they carry out their daily lives at schools, parks, ball games, stores and offices
contaminated by the Plant.

189. The fact that radiation from the Plant is ubiquitous throughout the area has created
a public health catastrophe that goes beyond the interests of any individual property owner to the
abatement of this continuing threat to the health and welfare of the Citizens of Massac County and
Metropolis.

H. Elevated Cancer Rates

190. For decades, the Nuclear Plant has dumped massive amounts of cancer-causing
pollution into the Metropolis community, and the consequences are now becoming pronounced in
the form of elevated cancer rates throughout the area that has matured into a public health

catastrophe.

43
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 44 of 82 Page ID #44

191. Toxic contaminants found throughout the Metropolis community are both dangers
generally and are also known to cause specific types of cancer.

192. There is no dispute that exposure to radioactive contamination increases the risk of
certain types of cancer and that in combination with other hazardous substances that risk can be
increased even further.

193. The risk of cancer posed by the extensive carcinogenic contamination in the
Metropolis area correlates with abnormally high cancer rates in the area.

194. Review of publicly available cancer data maintained by the State of Illinois, reveals
statistically significant excess risk of cancer on the bronchus/lung, colon, and rectum cancers in the
periods 2006 to 2010 and 2011 to 2016 for the zip code surrounding the plant- 62960.

195.  Self-reporting of cancer by members of the City and County indicates extremely
high rates of blood cancer, thyroid, and a collection of extremely rare cancers.

196. In short, there is a direct link between the Plant’s operations and the community’s
elevated cancer rates. The County of Massac and the City of Metropolis face not only an on-going
public health crisis from cancers caused by the prior contamination but also the risk of imminent
harm presented by the on-going radioactive contamination from the Plant’s current uranium storage
business and the threat of an ill-advised attempt to put The Plant back into operation in its decrepit
state.

I. Honeywell Routinely Stored, Transported and Spilled Radioactive Calcium Fluoride
on Massac County highways.

197. Calcium fluoride is produced at the Plant as a byproduct of treating their wastewater
to remove fluoride prior to discharge. In 1982, the Plant installed a “Calcium Fluoride Recovery

Unit” to produce purified calcium fluoride for commercial re-use. In 1993, Honeywell received a

44
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 45 of 82 Page ID #45

license amendment authorizing the sale of this product to the steel-making industry. Because the
calcium fluoride still contains residual uranium, the NRC imposed a limit of 313 ppm of total
uranium in any calcium fluoride sold to a commercial entity and a requirement to test each batch
produced and segregate any material exceeding that limit.

198. The limit in the license amendment was based on a dose analysis that assumed very
specific procedures for the storage and transportation of the calcium fluoride. The product was to
be stored in a warehouse on Plant property and then transported by covered truck to a dock on the
Ohio River nearby for barge loading.

199. Contrary to these procedures, the calcium fluoride was stored within thirty feet of
public highway Route 45. There, it was piled into a three-sided concrete block structure that
resembled a racquetball court with the radioactive hazardous mixture spilling out without even a
fence or a gate to prevent access.

200. Nearby residents witnessed the trucks transporting the white powder from the Plant
to the three-sided shed.

201. Honeywell tried to sell the calcium fluoride to steel mills, but it was rejected because
the customers discovered the mixture was radioactive.

202. Plaintiffs’ experts observed and sampled a white powder that had been tracked onto
Route 45 adjacent to the storage facility. Scientific analysis confirms the material is predominantly
calcium fluoride and has shown that the total activity of uranium and daughter products in the white
powder exceeds the limit set in Honeywell’s license.

203. County officials must act to abate the nuisance and harm presented by this illegally
stored calcium fluoride to protect the health and welfare not only of its citizens but also of any

public employees that might come in contact with the contaminated highway.

45
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 46 of 82 Page ID #46

J. Green Salt Misrepresented to Local Governments

204. Local officials representing citizens of Massac County and the City of Metropolis
have for decades relied on management assurances concerning the Plant’s safety and adherence to
its licensing requirements restricting the Plant’s feed stock to natural uranium to ensure that the
Plant’s economic benefits did not come at the expense of the health and welfare of their citizens.

205. A careful review of public documents reveals that unbeknownst to regulators or its
own union employees, beginning in 1995, the Plant began accepting and storing on-site nuclear
waste contaminated with plutonium (a byproduct of nuclear weapons production) relating to
operations by Fernald Feed Materials Production Center (“Fernald”) in Ohio. The Plant did not
have a license to possess the plutonium it received from Fernald.

206. Plaintiffs are informed and believe based on environmental testing conducted that
this plutonium has been released to the environment surrounding the Plant and is currently
contaminating the community, endangering the environment, and threatening the health and welfare
of the public.

207. According to the federal Centers for Disease Control and Prevention, most
plutonium in the environment is in the form of microscopic particles that are the remnants of nuclear
weapons testing and nuclear reactor accidents. When inhaled, plutonium is most dangerous as
particles become lodged in the lung tissue. The alpha particles from plutonium can kill lung cells,
which causes scarring of the lungs, leading to further lung disease and cancer. Plutonium can also
enter the bloodstream from the lungs and travel to the kidneys, exposing these organs to alpha
particles. Once plutonium circulates through the body, it concentrates in the bones, liver, and spleen,

exposing these organs to alpha particles.

46
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 47 of 82 Page ID #47

208. For four decades, the U.S. government made uranium and thorium metal for the
nuclear weapons industry at Fernald, Ohio. Fernald extracted uranium from scrap metal or recycled
material (i.e., floor sweepings, dust collector and production residues) received from on-site
operations and other nuclear weapons complex sites.

209. After Fernald was shut down due to contamination, in 1994, it began shipping its
remaining nuclear materials and nuclear waste to U.S. Department of Defense, private disposal
facilities, to the Department of Energy National Lab, and to private corporations for reuse. An
entity, FERMCO, was created to oversee and execute Fernald’s cleanup operations.

210. On June 2, 1995, Honeywell contracted with FERMCO to receive 665,547 pounds
of green salt (UF4) and 43,034 pounds of uranium trioxide (UO3). The NRC was not notified.

211. Beginning on October 10, 1995, Honeywell began receiving shipments from
Fernald/FERMCO. The shipments were contaminated with plutonium, as a result of equipment
cross-over, according to FERMCO (i.e., the equipment used to process the green salt that was sent
to the Plant had previously been used to process irradiated materials at Fernald).

212. Despite receiving product specification sheets showing the plutonium
contamination, Plant management was apparently unaware of the issues for a full year, during
which some of the material was dumped into the Plant’s normal manufacturing process.

213. Upon discovery of the plutonium contamination on November 1, 1996, Marshall
Shepherd, the Plant’s Regulatory Affairs Manager, recommended that the five lots of FERMCO
material with greater than 20 parts-per-billion of plutonium be removed from the Plant.

214. The material was not removed. Rather, months later, on March 17, 1997, Defendant

applied for a license amendment to possess "unirradiated UF4 that has been contaminated with Pu-

47
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 48 of 82 Page ID #48

239.” The Nuclear Plant announced its intention to sell and transfer the contaminated material
overseas within 18 months. That sale never took place.

215. On May 6, 1997, the NRC amended the Plant’s license allowing possession only of
9,000 pounds of unirradiated green salt (UF4) contaminated with plutonium (again, the Plant had
agreed to receive 665,547 pounds of green salt from FERMCO, an amount far in excess of what
was ultimately permitted).

216. On October 16, 1997, Defendant resumed dumping the remaining FERMCO green
salt into the process. The plan was to dump six drums per shift when two trains were operating.
Operators were instructed to space them out as much as possible and monitor the UF4 Blender
closely because the FERMCO material had a very fine texture.

217. Ina December 7, 1997, memo to the Plant, independent consultant George France
expressed concern about potential entrainment of highly radioactive plutonium and technetium in
the FERMCO material. Mr. France believed that plutonium oxide may collect in normal corrosion
products deposited on piping and equipment, and that volatile technetium compounds may collect
in off-gas filtering systems due to UF6 conversion. The accumulation of these highly radioactive
materials would greatly increase the contamination levels of the Plant.

218. On January 6, 1998, Defendant restricted dumping of all lots of FERMCO material
found to be contaminated above a certain level. In February 1998, Plant staff secured approval from
Chem Nuclear, a Low-Level Radioactive Waste Disposal Facility in South Carolina, to dispose of
the restricted, contaminated material at the direction of Plant Regulatory Affairs Manager Marshall
Shepherd. However, approval from the purchasing department was still needed, and no

contaminated FERMCO material was ever shipped off-site for disposal.

48
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 49 of 82 Page ID #49

219. OnFebruary 26, 1998, Defendant restricted all lots of FERMCO material and ceased
all dumping.

220. On May 8, 1998, Honeywell applied for a license amendment to process: (1) 4,080
kg of unirradiated green salt contaminated with plutonium from FERMCO (previously identified in
its May 1997 application for a license amendment), and (2) an additional 300,000 kg of green salt
and 31,000 kg of other materials also found to be contaminated.

221. The Plant asserted that no change in process would be necessary to convert the
plutonium contaminated materials in-house: The Plant intended to down blend the contaminated
green salt with other green salt and down blend the contaminated ore concentrates during the
calcination stage.

222. By 1999, nearly all the plutonium contaminated material had been fed into normal
plant processes. After the last drum of green salt was dumped on December 7, 1998, 105 drums of
green salt containing approximately 21,470 pounds and 83 drums of oxide containing
approximately 43,000 pounds remained in storage. Plaintiffs have not uncovered any materials
concerning about the final disposition of the remaining materials; however, the Source Material
License was amended to remove all reference to plutonium contamination on January 21, 1999.

223. Despite documentary and scientific evidence of the Plant’s receipt and handling of
plutonium in its normal processes, during a public Licensee Performance Review in Metropolis on
May 3, 2018, NRC Region II Chief of Fuel Facility Inspection, Omar R. Lopez-Santiago, told
community members that the Honeywell Plant has never had a license to handle plutonium.

224. Honeywell knowingly brought into Massac County radioactive materials not

permitted by Honeywell’s nuclear license and willfully failed to comply with that license. Because

49
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 50 of 82 Page ID #50

the Plant did not have a permit to handle plutonium, its unpermitted discharges of plutonium into
Metropolis and Massac County were illegal.
K. Honeywell’s Vastly Underreported “Source Term”

225. Honeywell has NRC, RCRA, EPA Toxic Substances Control Act, Clean Water Act,
and Clean Air Act permits. But these permits do not allow Honeywell to emit uranium in quantities
that violate strict federal “dose” standards, nor to emit any contamination that is not expressly
allowed by permit term.

226. An “emission” standard limits quality and quantity of releases at the point of release,
whereas a “dose” standard limits the health risk at the point of contact with the receptor (e.g.,
humans).

227. The “dose” is a calculable number that represents the health effects of low levels of
ionizing radiation on the human body and the probability of radiation induced cancer and genetic
damage. A “dose” cannot be directly measured but instead must be computed using a scientific
model that starts with a “source term” and factors in all the pathways for exposure of the radioactive
material, the ways the material is transported and deposited through the body, the different
biological effects of different radioactive materials, and the age and other factors about the
individual who is exposed. Annual limits on doses are the primary way federal regulations define a
standard of care aimed at the exposure of workers and the public to ionizing radiation.

228. The “source term” refers to the total amount of radioactive material released to the
environment from a site over a specified period of time. Releases can be to the atmosphere, to
surface waters, to groundwater, or to soil. An analysis of the “source term” is the starting point for

any assessment of a radiation dose the public has received from exposure to radioactivity and its

50
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 51 of 82 Page ID #51

radiological consequences. “Source term” is also critical to evaluate the additional risk of cancer to
citizens of the City and County.

229. The Price-Anderson Act sets forth that citizens impacted by a nuclear incident can
recover damages. In the wake of Three Mile Island, federal courts began to use federal regulatory
radiation dose limits as the relevant standard of care. The operative dose limits are set forth in 10
C.F.R. Part 20. More specifically, the operative dose limits to individual members of the public are
set forth in 10 C.F.R. § 20.1301 and 10 C.F.R. § 20.1302 (and their predecessors 10 C.F.R. § 20.105
and 10 C.F.R. § 20.106). As set forth in 10 C.F.R. § 20.1301 and its predecessor 10 C.F.R. § 20.105,
the operative dose limits to any member of the public applicable to a nuclear fuel cycle facility are
set forth in 40 C.F.R. Part 190.

230. Honeywell’s source term (and therefore dose) reporting was vastly underestimated
due to the faulty and inadequate air monitoring program in place, its historic underreporting of
emissions, violations of permits setting allowable emission limits from licensed stacks and vents,
worker accounts of regular leaks and spills and the results of the soil sampling conducted by
Plaintiffs’ experts which reveal substantial levels of contamination to the surrounding environment
far in excess of what was reported.

231. All of these factors contribute to the Plaint’s Source Term and taking them into
consideration, Plaintiffs are informed and believe that the true Source Term over the life of the Plant
is over three times greater than Honeywell’s public representations.

232. Honeywell monitors certain emissions at certain times from certain locations on
Plant property. Honeywell also reports those emissions in order to establish whether the Plant is
within its emissions license limits. But the Plant’s actual emissions are more accurately identified

by analyzing the property around the facility. This is because Honeywell’s emissions reporting and

51
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 52 of 82 Page ID #52

NRC license application relies on Honeywell’s own self-reporting, but the accuracy of Honeywell’s
reporting is questionable.

233. For example, while Honeywell monitors the Nuclear Plant’s stacks, ventilation
points for air emissions from the buildings, and fence line air monitors, it fails to address releases
from outdoor storage and from resuspension, which are aerated by wind, carrying it offsite into the
community.

234. Further, Honeywell’s monitoring protocols have been ineffective. From 1968 until
1978, the only form of monitoring for the release of uranium into the surrounding community were
two continuous air monitors placed at the fence line of the Plant. This system stayed in place until
1978, when the Nuclear Plant began to implement the monitoring system that still exists onsite
today.

235. Apart from the two air monitors, prior to 1978, personnel at the Nuclear Plant used
gummed fallout paper (akin to flypaper) at a handful of monitoring stations to measure airborne
nuclear contamination. Honeywell’s predecessor, Allied Chemical, conceded that the flypaper
method of air monitoring does not produce accurate results and is unreliable since data comparisons
between the paper and the air monitors showed “no correlation.”

236. In 1980, Honeywell added five additional continuous air monitors to the fence line
(for a total of 7), and, for the first time, two off-site continuous air monitors to monitor for
radioactive emissions into the community. One off-site monitor was stationed at the “Nearest
Resident” area immediately across from the Nuclear Plant’s U.S. Route 45 entrance (note that, as
set forth herein, the “Nearest Resident” location moved after the Plant’s suspicious purchase in

1987 of all of the nearest residences in the area); the second was located at the Metropolis Airport,

52
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 53 of 82 Page ID #53

about one mile away. The Metropolis Airport location was to serve as the point of comparison to
illustrate “background” or standard environmental conditions in the community.

237. After 1980 therefore, in addition to sampling from the stacks, Honeywell relied on
just 7 fence-line air monitors, and just 2 offsite monitors, to support its emissions calculations. That
system was woefully inadequate. According to Plaintiffs’ experts, concentrations measured at any
one point on the fence line from a release can vary dramatically depending on atmospheric
conditions. Thus, the Plant’s monitoring system can be expected to underestimate the size of any
release by a factor of at least two 65% of the time, by a factor of at least ten 30% of the time, and
by a factor of at least one thousand an astounding 10% of the time.

238. Honeywell has repeatedly violated its permitted emissions limits with illegal
emissions. As alleged in part in the chronology herein, Honeywell has either admitted or been cited
by NRC investigators to operate the Facility in a way that has unnecessarily caused many
unpermitted emissions.

239. Honeywell also has a long track record of regulatory violations that suggest shoddy
operations and illegal emissions. The timeline set forth indicates that Honeywell was a constant
source of contamination problems while all the while increasing its production. And currently,
Honeywell admits that further operations will necessarily emit more toxic contamination into the
uncontrolled surrounding environment.

240. The CAP-88 model is an EPA-developed method of calculating air dispersion of
radionuclides from a facility, the resulting dose to the community and whether that dose exceeds
the regulatory limit established in 40 C.F.R. Part 190, and thus constitutes a violation of the Price-
Anderson Act. Since 2013, Honeywell has used CAP-88 modeling to demonstrate compliance with

the regulatory framework. However, as pleaded herein, there is ample evidence that Honeywell

53
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 54 of 82 Page ID #54

significantly underestimated the amount of radioactive materials released, thereby making its CAP-
88 model and calculations inaccurate.

241. Honeywell does not even attempt to measure its complete Source Term, choosing
instead to estimate significant portions of its emissions. The Plant’s air emissions are only actually
measured from the process stacks, and even then, only uranium emissions are actually measured.
Emissions from the exhaust fans are estimated based on the average radioactivity of the floor of the
Feeds Building where they are located. Emissions of thorium and radium are estimated based on
the ratio of thorium and radium to uranium in the incoming ore concentrate. There is little reason
to think the emissions would have the same ratio, even though Honeywell makes that assumption.
Indeed, the 1982 Los Alamos study found that the ratio of thorium to uranium actually measured
by the continuous air monitors was ten times higher than the ratio in the ore concentrate, strongly
suggesting thorium emissions were at least ten times higher than Honeywell reported.

242. From the data unearthed to date and Plaintiffs’ investigation of public records, air
concentrations of uranium, radium, and thorium that Defendant collected from its air monitors
reveal radiation levels that are consistently many times higher than those predicted using
Defendant’s officially reported emissions to the NRC and application of CAP-88 modelling
software, even as far away as the standard “background” air monitor at the Metropolis Airport.

243. Inshort, based on the actual sampling data collected from the monitors, Honeywell’s
“estimated” air emissions data greatly understates the radioactive material actually expelled from
the Plant over its history.

244. The sampling data reported to the NRC showed air concentrations of uranium and
thorium as much as 14 times higher than expected for uranium and as much as 185 times higher

than expected for thorium-230 for certain monitors in certain years.

54
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 55 of 82 Page ID #55

245. Perhaps most troublingly, there is limited, if any, statistical correlation between
higher emission levels reported to the NRC and higher air concentrations found by the air monitors.
Thus, comparing the reported emission data with the recorded air monitoring data strongly suggests
that one or both sets of data are inaccurate.

246. Comparing average concentrations of uranium from its semiannual monitoring
reports from 1989 to 1993 to average concentrations reported from 2001 to 2017 shows an increase
7 to 20 times more than would be predicted from reported emissions and the CAP-88 model.

247. Furthermore, Plaintiffs’ investigation of available records and data obtained from
the NRC reveals numerous inconsistencies and nonsensical data, raising significant questions about
the accuracy and reliability of the data Defendant submitted to the NRC.

248. That Honeywell’s reporting was inaccurate is underscored by the results of soil
sampling and testing in the area which show uranium contamination levels far in excess of what
would be predicted based on Defendant’s officially reported emissions.

249. Most troubling of all, independent air monitoring conducted by the [Illinois
Emergency Management Agency (“IEMA”) confirms that Honeywell’s monitoring system has
drastically underestimated the Plant’s emissions. Since at least 1979, the State of Illinois has
conducted independent radiation monitoring in the areas around nuclear facilities across the state,
including the Plant. In particular, IEMA maintains continuous air monitors at the Metropolis Airport
and at the “nearest resident”, two locations where Honeywell also has continuous air monitors,
allowing a direct comparison. The results from IEMA’s air monitor at the nearest resident for total
uranium are consistently 3 times higher than Honeywell’s results from the same location over the

same time period.

55
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 56 of 82 Page ID #56

250. Upon information and belief, Honeywell received copies of IEMA’s monitoring
results and failed to inform the NRC or the Plaintiffs or change any of their practices. Instead,
Honeywell continued to willfully mislead regulators and the public as to the extent of their
emissions.

251. In order to account for the quantity of uranium found in soil samples taken by
Plaintiffs, Plaintiffs are informed and believe that the Plant must have emitted substantially more
uranium than Honeywell admitted in its statements to the NRC. Thus, the sampling results indicate
that (1) Honeywell’s self-reported emissions data is incomplete (and, correspondingly, that license
applications and related environmental reports and environmental assessments undercount and
underestimate emissions), (2) sampling results are a more accurate data point for calculating actual
emissions from the Plant, and (3) Honeywell has emitted exponentially more toxic contaminants
into the community than it admits.

252. But even only considering Honeywell’s admitted emissions, there are violations of
federal regulations, including specifically 10 C.F.R. § 20.1301 (and its predecessors). Pursuant to
10 C.F.R. § 20.1301, “a licensee subject to the provisions of EPA’s generally applicable
environmental radiation standards in 40 CFR part 190 shall comply with those standards.”

253. Based on the Honeywell’s reported Source Term of total reported radioactive
emissions, the lung dose at the nearest residence from uranium emissions alone calculated by CAP-
88 exceeded 25 mrem for adults in 1977, 1979, and 1984, and for 15-year-olds every year from
1977 to 1984 (with the exception of 1982), and again in 1999 and 2014. As noted above, Plaintiffs
allege that the evidence strongly suggests that even this is a significant underestimate of community

exposure to radioactive emissions.

56
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 57 of 82 Page ID #57

VI. CAUSES OF ACTION

COUNT ONE
(Violation of the Price Anderson Act, 42 U.S.C. § 2210 et seq.)

254. In 1957, Congress amended the Atomic Energy Act to implement its policy to foster
private sector participation in the nuclear energy industry. These 1957 amendments became known
as the Price-Anderson Act (“PAA”).

255. The uranium and other radioactive substances processed, handled, stored, and/or
disposed by Honeywell at the Nuclear Plant include, but are not limited to, nuclear byproduct
materials, special nuclear materials, and/or source materials within the meaning of the PAA. 42
U.S.C. § 2014(e), (z), (aa). Any release of these byproducts, special nuclear, or source materials
causing bodily injury, sickness, disease, death, loss or damage to property, or loss of use of property
constitutes a “nuclear incident” within the meaning of the PAA. See 42 U.S.C. § 2014(q).

256. In 1988, Congress enacted the Price-Anderson Amendments Act of 1988, which
explicitly created a federal cause of action for “public liability actions” arising from nuclear
incidents. A “public liability action” is “any legal liability arising out of or resulting from a ‘nuclear
incident.” A nuclear incident, in turn, is “any occurrence, including an extraordinary nuclear
occurrence, within the United States causing, within or outside the United States, bodily injury,
sickness, disease, death, or loss of or damage to property, or loss of use of property, arising out of
or resulting from the radioactive, toxic, explosive, or other hazardous properties of source, special
nuclear, or byproduct material.” 42 U.S.C. § 2014(q)).

257. Plaintiffs allege an express cause of action under the PAA. Plaintiffs do so, however,
while maintaining that the PAA does not contain any federal standards, regulations, or thresholds
that apply to Plaintiffs’ state-law claims, let alone that are incompatible or inconsistent with Illinois

law, in part, because the PAA does not contain any federal contamination standards or other

57
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 58 of 82 Page ID #58

that apply to Plaintiffs’ state-law claims, let alone that are incompatible or inconsistent with Illinois
law, in part, because the PAA does not contain any federal contamination standards or other
thresholds for contamination that apply to Defendant’s contamination of their property. As such,
the PAA does not contain any federal standards, regulations, or thresholds that apply to Plaintiffs’
state-law claims, and the PAA does not pre-empt those applied by state-law.

258. As set forth below, to the extent any federal standard is applicable to Defendant’s
contamination of Plaintiffs’ property, Plaintiffs allege that 10 C.F.R. § 20.1301, et seq. (and its
predecessors) applies. Pursuant to 10 C.F.R. § 20.1301 and its predecessor 10 C.F.R. § 20.105, the
dose limits contained in 40 C.F.R. Part 190 are applicable.

259. Defendant’s acts and omissions and negligent releases of hazardous, toxic, and
radioactive waste materials in excess of federal regulatory limits (as set forth in 10 C.F.R. § 20.1301,
et seg. and its predecessors) exposed citizens and property of the City and County to highly
dangerous materials. Citizens of the City and County suffered loss or damage to property, loss of
use of property, and increased risks of developing injury, sickness, disease, or death as a direct and
proximate result of their exposures. Plaintiffs’ cause of action therefore asserts legal liability based
upon a “nuclear incident,” or series of such incidents, and is consequently a “public liability action”
within the terms of the PAA.

260. Pursuant to the PAA, the substantive rules for decision in this action arising under
28 U.S.C. § 2210 shall be derived from the law of the State in which the nuclear incident occurred
unless such law is inconsistent with the provisions of such section. Here, Illinois supplies the law
as the state in which the nuclear incident occurred.

261. As set forth below, Honeywell’s past, present, and likely forthcoming conduct in

contaminating the City and County constitutes a public nuisance.

58
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 59 of 82 Page ID #59

262. Illinois substantive rules provide that a person is strictly liable for harm, injury, or
damage arising from an abnormally dangerous/ultra-hazardous/unreasonably hazardous activity.
Processing, handling, storage, and/or disposal of hazardous, toxic, and radioactive waste materials
which pose a significant risk of harm to persons living and working in the vicinity of the operation
constitute such abnormally dangerous/ultra-hazardous/unreasonably hazardous activity under
Illinois law.

263. Defendant’s conduct in the processing, handling, storage, and/or disposal of
hazardous, toxic, and radioactive waste materials posed and will continue to pose significant risk
of harm to persons living and working in the vicinity of the operation. The consequences of nuclear
accidents or incidents to health, property, and the environment are extremely dire, and can be
measured in millions, if not billions of dollars. It is not possible to eliminate all risk by taking
reasonable precautions. Finally, the processing, handling, storage, and/or disposal of hazardous,
toxic, and radioactive waste materials has never been a matter of common usage; indeed, private
operators historically were not permitted to engage in such activities at all. The conduct of
Defendant’s activities at the Plant constituted abnormally dangerous activities.

264. Defendant owed to Plaintiffs a duty of due care which could only be satisfied by the
legal, safe, and proper processing, handling, storage, and/or disposal of the radioactive, toxic, and
hazardous substances in Defendant’s possession. Defendant had a duty to prevent the discharge or
release of such substances that might harm Plaintiffs’ property.

265. Further, Defendant had a duty to comply with applicable state, federal, and local
governmental laws, regulations, and guidelines applicable to persons processing, handling, storing,

and/or disposing of hazardous, toxic, and radioactive waste materials.

59
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 60 of 82 Page ID #60

266. Defendant applied for, obtained, and operated pursuant to an NRC license.
Defendant is liable for its activities at the site.

267. Defendant has been and is subject to the provisions of EPA’s generally applicable
environmental radiation standards in 40 C.F.R. part 190, pursuant to 10 C.F.R. § 20.1301 and its
predecessors.

268. Defendant breached these duties by its negligent, grossly negligent, and reckless
processing, handling, storage, and/or disposal of hazardous, toxic, and radioactive waste materials
at the Plant. Such conduct was in utter non-compliance with applicable federal, state, and local
laws, regulations, and guidelines. Defendant’s negligent, grossly negligent, reckless, and illegal
conduct resulted in the dangerous release of hazardous, toxic, and radioactive substances into the
communities surrounding the Plant. These actual and continued releases subjected Plaintiffs to an
unreasonable risk of harm, and to loss or damage to property, or loss of use of property. Finally,
Defendant failed to act to prevent its releases from harming Plaintiffs.

269. To the extent Defendant was or is subject to applicable federal regulations,
Defendant breached its duty by violating federal regulations with respect to levels of radiation and
concentrations of radioactive materials in unrestricted (general public) areas.

270. Defendant knew about the hazards associated with nuclear operations. The
legislative history of the PAA, which was passed with the active participation of private companies
involved in the nuclear power industry, is rife with references to the extreme consequences that
could be expected in the event of a nuclear incident. Indeed, the gravity of such consequences was
a major contributing factor to the passage of the PAA.

271. Defendant knew or should have known that its generation, management, storage,

use, disposal, releases, or discharges of radioactive, toxic, and hazardous substances, and exposure

60
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 61 of 82 Page ID #61

to gamma radiation from uranium storage, in connection with their operations at the Plant would
result in actual injuries and increased risks to the persons, property, and economic interests of the
public without taking proper safety precautions.

272. Defendant’s acts and omissions and its negligence were a direct and proximate cause
of Plaintiffs’ injuries, causing both actual present harm and/or creating an increased risk of harm to
person and property within the City and County. Plaintiffs are entitled to recover damages for such
injuries.

273. Because Defendant’s conduct was intentional, malicious, grossly negligent, and
reckless, Plaintiffs seek punitive damages.

274. Properties within the City and County have been exposed to radiation above the
federal dose limits set forth in 10 C.F.R. § 20.1301, et seq. and its predecessors.

275. 100C.F.R. § 20.1301 (“Dose limits for individual members of the public”) provides
that “In addition to the requirements of this part, a licensee subject to the provisions of EPA’s
generally applicable environmental radiation standards in 40 CFR part 190 shall comply with those
standards.” Within 40 C.F.R. Part 190, 40 C.F.R.§ 190.01 (“Applicability”) provides that “The
provisions of this part apply to radiation doses recerved by members of the public in the general
environment and to radioactive materials introduced into the general environment as the result of
operations which are part of a nuclear fuel cycle.”

276. Defendant engaged in operations at the Plant that are part of the nuclear fuel cycle.

277. 40C.F.R. § 190.10 (“Standards for normal operations”) provides that “Operations
covered by this subpart shall be conducted in such a manner as to provide reasonable assurance
that: (a) The annual dose equivalent does not exceed 25 millirems to the whole body, 75 millirems

to the thyroid, and 25 millirems to any other organ of any member of the public as the result of

61
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 62 of 82 Page ID #62

exposures to planned discharges of radioactive materials, radon and its daughters excepted, to the
general environment from uranium fuel cycle operations and to radiation from these operations.”

278. To the extent that 10 C.F.R. § 20.1301 applies to Plaintiffs’ state-law claims,
Defendant violated 40 C.F.R. § 190.10—which is incorporated into 10 C.F.R. § 20.1301 under
subpart (e)—as to each Plaintiff, as detailed in the allegations below.

279. The “Nearest Resident” air monitoring station is located on the property of a County
resident within 0.4 miles of the Plant.

280. For comparison, the annual average air concentration of uranium found by
Defendant at this residence in 2003 was 469 times higher than background levels in Chicago
measured by EPA in 2007. The annual average air concentration of thorium-230 found by
Defendant at this residence in 2003 was 16] times higher than background levels in Chicago
measured by EPA in 2007.

281. Defendant emitted enough uranium in 2003 to cause a dose at this residence in
excess of the limits established in 10 C.F.R. § 20.1301, et seq. and its predecessors.

282. Scientific analysis revealed the presence of Uranium-234, Uranium-238, Thorium-
230, Thorium-232, Thorium-228, Lead-210, and Radium-226 on this property sufficient to deliver
a dose of 85.9 mrem to the bone surface of a 3-month-old. Using International Commission on
Radiological Protection (ICRP) modeling and standard EPA assumptions, the doses to the bone
surface at this property are 3.4 times higher than allowed under 10 C.F.R. § 20.1301(e) and its
predecessors. This dose accounts solely for the exposure from soil accidently ingested or inhaled in

a year due to radionuclides released by Defendant which remain on the property today.

62
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 63 of 82 Page ID #63

283. Citizens residing at this property have been contaminated in excess of the limits
established in 10 C.F.R. § 20.1301, et seg. and its predecessors to the extent that the property is no
longer safe enough to use.

284. Testing on other properties throughout the City and County has also revealed levels
of contamination in excess of the limits established in 10 C.F.R. § 20.1301, et seq. and its
predecessors.

285. For example, Plaintiffs conducted testing on the property of a citizen residing within
2.89 miles of the Plant on property he owns located in the County. Scientific analysis of the soil on
that property revealed the presence of Uranium-234, Uranium-238, Radium-226, Thorium-232,
Thorium-228, and Lead-210 sufficient to deliver a dose of 298.62 mrem to the bone surface of a
three-month-old, 114.7 mrem to the bone surface of a one-year-old, 202.05 mrem to the bone
surface of a fifteen-year-old, and 37.33 mrem to the bone surface of an adult. Using ICRP modeling
and standard EPA assumptions, the doses to the bone surface of a 3-three-month-old and an adult
at the property are respectively 11.9 times and 1.5 times higher than allowed under 10 C.F.R. §
20.1301(e). This dose accounts solely for the exposure from soil accidently ingested or inhaled in
a year due to radionuclides released by the Defendant which remain on the property today.

286. Scientific analysis of the dust inside that same property revealed the presence of
Uranium-234, Uranium-238, Radium-226, and Lead-210 sufficient to deliver a dose of 1,455.25
mrem to the bone surface of a three-month-old, 264.11 mrem to the bone surface of a one-year-old,
853.48 mrem to the bone surface of a fifteen-year-old, and 110.52 mrem to the bone surface of an
adult. Using ICRP modeling and standard EPA assumptions, the doses to the bone surface of a 3-
three-month-old and an adult at the property are respectively 58.2 times and 4.4 times higher than

allowed under 10 C.F.R. § 20.1301(e). This dose accounts solely for the exposure from dust

63
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 64 of 82 Page ID #64

accidently ingested or inhaled in a year due to radionuclides released by the Defendant which
remain on the property today.

287. On another individual’s property located within 1 mile of the Plant in the County,
scientific analysis of the soil revealed the presence of Uranium-234, Uranium-238, Radium-226,
Thorium-232, Thorium-230, Thorium-228, and Lead-210 sufficient to deliver a dose of 469.37
mrem to the bone surface of a three-month-old, 174.7 mrem to the bone surface of a one-year-old,
310.24 mrem to the bone surface of a fifteen-year-old, and 57.31 mrem to the bone surface of an
adult. Using ICRP modeling and standard EPA assumptions, the doses to the bone surface of a 3-
three-month-old and an adult at the property are respectively 18.8 times and 2.3 times higher than
allowed under 10 C.F.R. § 20.1301(e). This dose accounts solely for the exposure from soil
accidently ingested or inhaled in a year due to radionuclides released by the Defendant which
remain on the property today.

288. Ona third individual’s property within 1.2 miles of the Plant, also located in the
County, scientific analysis of the soil revealed the presence of Uranium-234, Uranium-238,
Radium-226, Thorium-232, Thorium-230, Thorium-228, and Lead-210 sufficient to deliver a dose
of 164.03 mrem to the bone surface of a three-month-old, 48.05 mrem to the bone surface of a one-
year-old, and 82.35 mrem to the bone surface of a fifteen-year-old. Using ICRP modeling and
standard EPA assumptions, the doses to the bone surface of a 3-three-month-old and a fifteen-year-
old at the property are respectively 6.6 times and 3.3 times higher than allowed under 10 C.F.R. §
20.1301(e). This dose accounts solely for the exposure from soil accidently ingested or inhaled in
a year due to radionuclides released by the Defendant which remain on the property today.

289. Scientific analysis of the dust inside this property revealed the presence of Radium-

226 sufficient to deliver a dose of 190.17 mrem to the bone surface of a three-month-old, 34.56

64
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 65 of 82 Page ID #65

mrem to the bone surface of a one-year-old, and 111.56 mrem to the bone surface of a fifteen-year-
old. Using ICRP modeling and standard EPA assumptions, the doses to the bone surface of a 3-
three-month-old and a fifteen-year-old at the property are respectively 7.6 times and 4.5 times
higher than allowed under 10 C.F.R. § 20.1301(e). This dose accounts solely for the exposure from
dust accidently ingested or inhaled in a year due to radionuclides released by the Defendant which
remain on the property today.

290. Ona fourth individual’s property within 1.4 miles of the Plant, also located in the
County, scientific analysis of the soil revealed the presence of Uranium-234, Uranium-238,
Radium-226, Thorium-232, Thorium-230, and Thorium-228 sufficient to deliver a dose of 162.07
mrem to the bone surface of a three-month-old and 43.75 mrem to the bone surface of a fifteen-
year-old. Using ICRP modeling and standard EPA assumptions, the doses to the bone surface of a
3-three-month-old and a fifteen-year-old at the property are respectively 6.5 times and 1.7 times
higher than allowed under 10 C.F.R. § 20.1301(e). This dose accounts solely for the exposure from
soil accidently ingested or inhaled in a year due to radionuclides released by the Defendant which
remain on the property today.

291. Ona fifth individual’s property within 0.5 miles of the Plant, also located in the
County, scientific analysis revealed the presence of Uranium-234, Uranium-238, Thorium-230,
Thorium-232, Thorium-228, and Lead-210 sufficient to deliver a dose of 363.14 mrem to the bone
surface of a three-month-old, 136.85 mrem to the bone surface of a one-year-old, 240.12 mrem to
the bone surface of a fifteen-year-old, and 46.03 mrem to the bone surface of an adult. Using ICRP
modeling and standard EPA assumptions, the doses to the bone surface of a three-month-old and
an adult at this property are respectively 14.5 times and 1.8 times higher than allowed under 10

C.F.R. § 20.1301(e) and its predecessors. This dose accounts solely for the exposure from soil

65
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 66 of 82 Page ID #66

accidently ingested or inhaled in a year due to radionuclides released by Defendant which remain
on this property today.

292. Onasixth individual’s property within 0.8 miles of the Plant, located in the City and
County, scientific analysis revealed the presence of Uranium-234, Uranium-238, Thorium-230,
Thorium-232, Thorium-228, Lead-210, and Radium-226 sufficient to deliver a dose of 196.2 mrem
to the bone surface of a three-month-old, 60.6 mrem to the bone surface of a one-year-old, and
105.97 mrem to the bone surface of a fifteen-year-old. Using ICRP modeling and standard EPA
assumptions, the doses to the bone surface of a 3-three-month-old and a fifteen-year-old at this
property are respectively 7.8 times and 4.2 higher than allowed under 10 C.F.R. § 20.1301(e) and
its predecessors. This dose accounts solely for the exposure from soil accidently ingested or inhaled
in a year due to radionuclides released by Defendant which remain on this property today.

293. Ona seventh individual’s property within 1.9 miles of the Plant, located in the City
and County, scientific analysis revealed the presence of Uranium-234, Uranium-238, Thorium-232,
Thorium-228, and Thorium-230 sufficient to deliver a dose of 89.3 mrem to the bone surface of a
three-month-old. Using ICRP modeling and standard EPA assumptions, the doses to the bone
surface at the property are 3.6 times higher than allowed under 10 C.F.R. § 20.1301(e) and its
predecessors. This dose accounts solely for the exposure from soil accidently ingested or inhaled in
a year due to radionuclides released by Defendant which remain on this property today.

16. On an eighth individual’s property within 0.6 miles of the Plant, located in the City and
County, Scientific analysis revealed the presence of Uranium-234, Uranium-238, Thorium-232,
Thorium-228, and Thorium-230 sufficient to deliver a dose of 51.94 mrem to the bone surface of a
three-month-old. Using ICRP modeling and standard EPA assumptions, the doses to the bone

surface at the property are 2 times higher than allowed under 10 C.F.R. § 20.1301(e) and its

66
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 67 of 82 Page ID #67

predecessors. This dose accounts solely for the exposure from soil accidently ingested or inhaled in
a year due to radionuclides released by Defendant which remain on this property today.

294. Moreover, as set forth above, even relying on the Plant’s incomplete and
underreported air sampling data confirms widespread violations of the Price-Anderson Act. But
the actual extent of the violations is much worse than shown by Honeywell’s demonstrably false
air emission reports to the NRC. Considering the numerous unreported emission points, unreported
releases, worker accounts and actual soil concentrations of Honeywell’s radioactive dust in the City
and County, Plaintiffs allege that the true Source Term over the life of the Plant is over three times
higher than Honeywell’s representations. Plaintiffs further allege that the scientific and
documentary evidence shows that Defendant has a regular practice of making materially false
statements to the NRC about the risks of exposure of residents and the environment to radioactive
material. An accurate Source Term, if Defendants had provided one, would confirm many more
violations of the Price-Anderson Act.

295. The overexposure to radiation caused Plaintiffs to suffer compensable injuries under
the PAA. Specifically, Plaintiffs have suffered loss of property, damage to property, and loss of use
of property. See 42 U.S.C. § 2014(q).

296. Also, the City and County have experienced elevated rates of cancer and other
radiation-related health problems caused by the overexposure to radiation. Plaintiffs’ properties
have been damaged by radiation overexposure which detrimentally affects Plaintiffs’ use of their
properties. This radiation contamination constitutes actual, physical damage to the Plaintiffs’
properties. This damage is substantial and has caused a substantial interference of Plaintiffs’ use of

their properties.

67
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 68 of 82 Page ID #68

297. For example, the overexposure has caused diminution of property value, loss of
enjoyment of property, annoyance, and inconvenience, all of which fit within the types of
compensable damages set forth in 42 U.S.C. § 2014(q). Radiation is a highly potent form of
contamination that physically impacts the property. Defendant’s negligence has contaminated
properties belonging to citizens of the City and County with harmful radiation, and in doing so has
rendered these a large swath of the City and County unsuitable for raising children. Defendant’s
contamination now undermines the City and County’s citizens’ ability to allow their children to
play in their yards and community, and their ability to live in their homes without elevated risk of
health problems. The concentration of radioactive contaminants on Plaintiffs’ properties is likely to
(and, in fact, has) caused harm to human health in the form of elevated cancer rates and other health
impacts such that it is unsafe to raise children on the property.

298. Defendant contributed to the residents’ overexposure to radiation through actions
which contributed to airborne particulate matter containing radionuclides to contaminate City and
County property in excess of 10 C.F.R. § 20.1301, et seq. (and its predecessors) by: (1) failing to
properly contain enormous clouds of dust and excessive airborne particulate matter containing
radioactive isotopes of uranium, thorium, radium, plutonium and their daughter products, which
now contaminate Plaintiffs’ property; and (2) failing to properly design, manage, repair, and operate
the Plant.

299. Plaintiffs have been, and continue to be, exposed to radioactive contaminants, which
are known to be carcinogenic, and other hazardous and toxic materials at a concentration higher
than expected for the general populace.

300. The City and County’s citizens now face a lifetime of latent and serious medical

conditions proven to be linked to exposure to radioactive particles.

68
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 69 of 82 Page ID #69

301. One or more of Defendant’s tortious actions resulting in radioactive pollution have
invaded the legal protections afforded Plaintiffs by the laws of Illinois.

302. Plaintiffs and their citizens will benefit from necessary medical monitoring for the
aforementioned medical conditions because testing and continued monitoring will bring to light the
onset of these medical conditions so that treatment and intervention may begin at the earliest point
possible.

303. Plaintiffs and their citizens will benefit from a medical monitoring program featuring
an epidemiological component that collects and analyzes medical monitoring results so that other
heretofore unrecognized latent, dread diseases that may be associated with exposure to radioactive
particles may be identified so that treating professionals may better care for the their citizens, and
so that medical professionals engaged in the research and development of new treatment will have
access to a broader universe of data. Such epidemiological data will be collected, maintained, and
analyzed in such a manner as to protect the identity of individual citizens.

304. Further, citizens of the City and County will require ongoing care for the conditions
which are known to result from exposure to radioactive particles.

305. The harms visited upon the City and County are irreparable.

306. Money damages will not suffice because it is impossible to predict with any certainty
the costs of such monitoring and treatment for each individual citizens, nor is it possible to predict
new treatment and intervention protocol that may be developed as data from medical monitoring of
Plaintiffs’ citizens is provided to the medical research community.

307. Furthermore, money damages will not suffice because an award of money damages

for future monitoring and treatment would not result in comprehensive programs, whereby valuable

69
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 70 of 82 Page ID #70

information is shared among the medical community so that new treatments, protocols,
intervention, and tests may be developed.

308. Plaintiffs accordingly seek a Court-administered fund replenished from time-to-time
by Defendant to achieve such injunctive and equitable relief as necessary for the continuing benefit
of their citizens, including a court-administered medical monitoring program.

309. Pursuant to the PAA, the substantive rules for decision in this action arising under
28 U.S.C. § 2210 shall be derived from the law of the State in which the nuclear incident involved
occurred, namely, Illinois, unless such law is inconsistent with the provisions of such section.

310. Federal regulations control the standard of care for Plaintiffs’ public liability action
under the PAA. Under the umbrella of Plaintiffs’ PAA claim, Plaintiffs assert the following state
law causes of action.

COUNT ONE, SUBPART (A)
(Public Nuisance)

311. Plaintiffs re-allege each and every allegation set forth in all preceding paragraphs as
if fully restated herein.

312. As set forth more fully above, Honeywell has unreasonably interfered with the
public’s right to make full use of City and County property, including but not limited to their right
to make use of public property.

313. Specifically, Honeywell has significantly interfered with the public health, public
safety, public peace, public comfort, and public convenience in processing, handling, storing, and/or
disposing of hazardous, toxic, and radioactive waste materials at the Plant in a dangerous manner.

314. As set forth more fully above and below, Honeywell’s conduct constituting an
interference with the public’s common rights is proscribed by statutes, relevant regulations, and

common law.

70
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 71 0f 82 Page ID#71

315. Honeywell’s conduct was the direct and proximate cause of its interference with the
public’s common right.

316. Honeywell’s conduct constituting an interference with the public’s common rights
is continuing and has produced long-lasting effects.

317. Honeywell knows or has reason to know of its action’s significant effect on the
public’s right.

COUNT ONE, SUBPART (B)
(Negligence/ Gross Negligence)

318. Plaintiffs re-allege each and every allegation set forth in all preceding paragraphs as
if fully restated herein.

319. Atall relevant times, Defendant owed a duty of care to Plaintiffs to process, handle,
store, and/or dispose of hazardous, toxic, and radioactive waste materials at the Plant in a reasonably
safe manner and consistent with applicable laws, regulations, and guidelines set forth above,
including, to the extent it is applicable, 10 C.F.R. § 20.1301, et seg. and its predecessors.

320. Defendant caused unreasonable risk of harm, loss or damage to property, loss of use
of property, and exposure to hazardous, toxic, and radioactive substances sufficient to require
medical monitoring as set forth above to members of the City and County’s citizens.

321. Defendant breached its duty to Plaintiffs by its conduct, acts, and omissions when it
processed, handled, stored, and/or disposed of hazardous, toxic, and radioactive waste materials at
the Plant, as set forth more fully above.

322. Asset forth above, Defendant further breached this duty by failing to warn Plaintiffs
of the risk of harm and actual harm caused as a result of its actions detailed in this Original

Complaint.

7)
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 72 of 82 Page ID#72

323. Defendant’s conduct, acts, and omissions in violating its duty of care to Plaintiffs
created an extreme risk of harm to others, as detailed above. Moreover, Defendant knew of the
extreme risk to Plaintiffs but proceeded anyway.

324. As detailed above, Defendant’s violations of its duty of care resulted in the
dangerous release of hazardous, toxic, and radioactive substances into the communities surrounding
the Plant and proximately caused damage to Plaintiffs. These actual and continued releases
subjected Plaintiffs to an unreasonable risk of harm, to loss or damage to property, loss of use of
property, and exposure to hazardous, toxic, and radioactive substances sufficient to require medical

monitoring as set forth above.

COUNT ONE, SUBPART (C)
(Trespass)

325. Plaintiffs re-allege each and every allegation set forth in all preceding paragraphs as
if fully restated herein.

326. Atall relevant times, Defendant had and has a duty not to permit or allow hazardous
substances transported to, used, or stored at its facilities to invade adjacent private properties in
violation of applicable laws, regulations, and guidelines set forth above, including, to the extent it
is applicable to 10 C.F.R. § 20.1301, ef seq. and its predecessors. Defendant also had a duty not to
allow the continuance of this wrongful trespass. Defendant breached these duties by its wrongful
acts and omissions resulting in the contamination and failure to take action to prevent further
migration of the contamination.

327. As set forth above, Defendant’s intentional conduct, acts, and omissions when it
processed, handled, stored, and/or disposed of hazardous, toxic, and radioactive waste materials at
the Plant caused hazardous, toxic, and radioactive materials to enter and cause damage and injury

to the property of Plaintiffs.
72
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 73 of 82 Page ID#73

328. Defendant’s acts and omissions allowed materials to contaminate Plaintiffs’
property in violation of applicable laws, regulations, and guidelines set forth above, including, to
the extent it is applicable to 10 C.F.R. § 20.1301, et seq. and its predecessors.

329. Defendant did not have permission, authority, or right to allow any of its hazardous,
toxic, and radioactive materials to enter Plaintiffs’ property, and the contamination onto Plaintiffs’
property is unlawful and without their consent.

330. As set forth above, Defendant knew that its intentional conduct, acts, and omissions
would cause hazardous, toxic, and radioactive materials to enter and cause damage and injury the
property of Plaintiffs.

331. Despite Defendant’s knowledge of the presence of its hazardous, toxic, and
radioactive materials on Plaintiffs’ property, contaminating the property, Defendant has failed to
remove or otherwise remediate the contamination of Plaintiffs’ property.

332. Defendant’s intentional conduct, acts, and omissions interfered with, and continue
to interfere with, Plaintiffs’ possession of their property.

333. Defendant’s actions and omissions have caused and will continue to cause damage
to Plaintiffs’ property, including, but not limited to, unreimbursed expenses and costs, other
violations of their rights, and exposure to hazardous, toxic, and radioactive substances sufficient to

require medical monitoring as set forth above.

COUNT ONE, SUBPART (D)
(Nuisance)

334. Plaintiffs re-allege each and every allegation set forth in all preceding paragraphs as
if fully restated herein.
335. The contamination of Plaintiffs’ property occurred and persists because of all

Defendant’s acts and omissions including, but not limited to, its operation and maintenance of its

73
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 74 of 82 Page ID#74

facility and equipment, its handling, storage, use, and disposal of hazardous, toxic, and radioactive
materials, and its failure to promptly and effectively address such contamination to prevent further
mitigation of the contaminants.

336. The actions and omissions of Defendant in allowing hazardous, toxic, and
radioactive materials to contaminate Plaintiffs’ property in violation of applicable laws, regulations,
and guidelines set forth above, including, to the extent it is applicable, 10 C.F.R. § 20.1301, et seg.
and its predecessors, constitutes a nuisance, which has substantially interfered with Plaintiffs’ use,
development, and enjoyment of their property.

337. Defendant’s acts and omissions have been committed intentionally and/or with such
gross negligence as to indicate a wanton or reckless disregard of the rights of others.

338. Defendant’s actions have caused and will continue to cause damage to Plaintiffs
Properties, including but not limited to unreimbursed expenses and costs, other violations of
Plaintiffs’ property rights, and exposure to hazardous, toxic, and radioactive substances sufficient

to require medical monitoring as set forth above.

COUNT ONE, SUBPART (E)
(Strict Liability)

339. Plaintiffs re-allege each and every allegation set forth in all preceding paragraphs as
if fully restated herein.

340. As set forth above and at all relevant times, Defendant was engaged in ultra-
hazardous or abnormally dangerous activities related to its operation of the nuclear facility.

341. As a direct and proximate result of Defendant’s ultra-hazardous and abnormally
dangerous activities, Plaintiffs suffered physical damage and contamination to their property of

Defendant’s hazardous, toxic, and radioactive materials in violation of applicable laws, regulations,

74
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 75 of 82 Page ID#75

and guidelines set forth above, including, to the extent it is applicable, 10 C.F.R. § 20.1301, et seg.
and its predecessors.

342. Asa direct and proximate result of the ultra-hazardous and abnormally dangerous
activities, Plaintiffs’ property has continuously sustained severe damages by the contamination of
Defendant’s hazardous, toxic, and radioactive materials, and Plaintiffs have been exposed to
hazardous, toxic, and radioactive substances sufficient to require medical monitoring as set forth

above.

COUNT ONE, SUBPART (F)
(Medical Monitoring)

343. Plaintiffs re-allege each and every allegation set forth in all preceding paragraphs as
if fully restated herein.

344. Plaintiffs’ citizens, properties and areas of governance were significantly exposed to
Defendant’s hazardous, toxic, and radioactive waste materials through Defendant’s tortious acts
and omissions.

345. As a proximate result of that exposure, Plaintiffs suffer an increased risk of
contracting a serious latent disease, as set forth more fully above.

346. Asa result of that increased risk of contracting serious latent diseases, periodic
diagnostic medical examinations are necessary.

347. As set forth above, medical monitoring and testing procedures exist and are
necessary to make the early detection and treatment of the disease possible and beneficial.

COUNT TWO
(State Law Claims as to Non-Radioactive Hazardous Substances/Wastes Only)

348. Plaintiffs re-allege each and every allegation set forth in all preceding paragraphs as

if fully restated herein.

75
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 76 of 82 Page ID#76

349. Upon information and belief, Defendant, throughout the time period in which the
Plant operated, caused contamination of the City and County through various, frequent, and
repeated releases in violation of applicable federal and state permits, regulations and statutes of
antimony, fluorine, hydrofluoric acid and other fluorinated compounds including but not limited to
calcium fluoride.

350. To the extent that the contamination of the Plaintiffs’ and Class Members’ properties
and other resulting damages are caused by non-radioactive releases, substances, and/or wastes,
Plaintiffs assert the same claims set forth supra in Count One, Subparts A through E, as arising
solely under JJlinois’ state law.

351. Plaintiffs and the Class have been and continue to be exposed to hazardous and toxic
materials, substances, and wastes at a concentration higher than expected for the general populace.

352. Plaintiffs and the Class face a lifetime of latent and dreaded medical conditions
proven to be linked to exposure to hazardous and toxic materials, substances, and wastes.

353. Defendant’s tortious actions resulting in hazardous and toxic materials, substances,
and waste pollution have invaded the legal protections afforded Plaintiffs and the Class by the laws
of Iinois.

354. Plaintiffs and the Class will benefit from medical monitoring for the aforementioned
medical conditions because testing and continued monitoring will bring to light the onset of these
medical conditions so that treatment and intervention may begin at the earliest point possible.

355. Plaintiffs and the Class will benefit from a medical monitoring program featuring an
epidemiological component that collects and analyzes medical monitoring results so that other
heretofore unrecognized latent, dreaded diseases that may be associated with exposure to hazardous

and toxic materials, substances, and wastes may be identified so that treating professionals may

76
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 77 of 82 Page ID#77

better care for the Class Members and so that medical professionals engaged in the research and

development of new treatment will have access to a broader universe of data.

COUNT THREE
(Violation of CERCLA, 42 U.S.C. § 9601 et seq.)

356. Plaintiffs re-allege each and every allegation set forth in all preceding paragraphs as
if fully restated herein.

357. Honeywell is liable for its release of hazardous substances under Section 107(a) of
the Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”), 42
U.S.C. § 9607(a), for response costs incurred, damages to natural resources (including assessment
costs), and the cost of necessary health assessment and/or health effects studies.

358. Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), provides, in part:

(1) the owner and operator of a vessel or a facility...

(4) ...from which there is a release, or a threatened release which
causes the incurrence of response costs, of a hazardous substance,
shall be liable for —... (B) any other necessary costs of response
incurred by any other person consistent with the national contingency
plan; (C) damages for injury to, destruction of, or loss of natural
resources, including the reasonable costs of assessing such injury,
destruction, or loss resulting from such a release; (D) the costs of any
health assessment or health effects study carried out under section
9604(i) of this title.

359. Defendant Honeywell is a “person” within the meaning of Section 101(21) of
CERCLA, 42 U.S.C. § 9601(21). Honeywell is a current “owner and operator of a vessel or facility”
under 42 U.S.C. § 9607(a). CERCLA Section 101(9) defines “facility” to include “(A) any building,
structure, installation, equipment, ... storage container, ...or (B) any site or area where a hazardous
substance has been deposited, stored, disposed of, or placed, or otherwise come to be located ...”

42 U.S.C. § 9601(9).

77
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 78 of 82 Page ID#78

360. The release of radiation and other hazardous substances at the Plant constitutes
“emitting,” “escaping,” and /or “disposing into the environment,” and are thus “releases” as defined
under 42 U.S.C. § 9601(22). The substances involved are “hazardous substances” as defined by 42
U.S.C. § 9601(14), as they are considered “hazardous wastes” under Section 112(b) of the Clean
Aur Act or are mixtures of materials that contain hazardous substances that are listed at 40 C.F.R. §
302.4. There are also threatened releases of explosive dust and other hazardous substances from the
Facility. These releases and threatened releases have caused, or threaten to cause, impacts to the
environment, including soil, surface water, and groundwater, and including but not limited to
Plaintiffs’ properties. These releases include releases in which Defendant owned and operated the
Facility at the time of disposal.

361. Plaintiffs have incurred response costs responding to Defendant’s release of
hazardous substances, in the form of substantial investigation and sampling costs necessary to
determine the nature and extent of the releases and contamination of the area around the Plant.
These costs now exceed $800,000 spent to date on collecting environmental samples and surveying
the Plant, lab fees for the analysis of said sampling protocols, and otherwise conferring with
Plaintiffs’ experts as to Defendant’s contamination as alleged above. The response costs incurred
by Plaintiffs are consistent with the National Contingency Plan, 40 C.F.R. Part 300.

362. Plaintiffs’ responses costs are, to date, ongoing. Plaintiffs are entitled to declaratory
relief with respect to their future response costs consistent with the National Contingency Plan for
damages related to the contaminated property.

363. Plaintiffs seek under CERCLA that a medical surveillance and medical monitoring

plan be implemented.

78
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 79 of 82 Page ID#79

364. The releases of hazardous substances occurred at a facility owned and operated by
Defendant, who is therefore “liable” for response costs under § 107(a) of CERCLA, 42 U.S.C. §
9607(a)(1). Plaintiffs seek to recover response costs from Honeywell and any other available relief
under CERCLA Section 107(a).

365. The Declaratory Judgment Act, 28 U.S.C. § 2201 provides, in relevant part, that “In
a case of actual controversy within its jurisdiction, ... any court of the United States, upon the filing
of an appropriate pleading, may declare the rights and other legal relations of any interested party
seeking such declaration, whether or not further relief is or could be sought. Any such declaration
shall have the force and effect of a final judgment or decree and shall be reviewable as such.”

366. An actual controversy exists between the parties stemming from the cost of removal
and the costs of remediating the Plaintiffs’ properties and the Defendant’s refusal to do so.

367. Plaintiffs are entitled to, and request, a declaratory judgment that the Defendant is
liable under CERCLA Section 107(a), 42 U.S.C. § 9607(a), for all future and past response costs,
removal costs, and remediation costs, including but not limited to costs of investigation and cleanup
consistent with the National Contingency Plan in subsequent actions for further responses costs,
which are incurred by the Plaintiffs.

368. A copy of this amended complaint will be provided to the Attorney General of the
United States and to the Administrator of the United States Environmental Protection Agency, in
accordance with CERCLA 42 U.S.C. § 9613(1).

VITI. PRAYER FOR RELIEF
WHEREFORE, Plaintiffs respectfully pray for a Jury Trial and for the following relief:
(1) Abatement of impending threat to the community presented by the Defendant’s

unsafe emissions controls.

79
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 80 of 82 Page ID #80

(2)

(3)

Abatement of the imminent and substantial threat to the health of the community
presented by the Defendant’s unsafe emissions controls through the establishment
ofa medical monitoring to protect the people of Metropolis and Massac County from
the risk of latent dread disease.

Money damages for diminution in value and the remediation of impacted city and
county properties contaminated by the radioactive and toxic waste emitted from the
Plant.

Respectfully Submitted,

/s/ Jamey F. Clayborne
James F. Clayborne, Jr.

Clayborne, Sabo and Wagner LLP
525 W. Main Street, Suite 105
Belleville, Hlinois 62220

Tel. (618) 239-0187

Fax (618) 416-7556

Email: jclayborne@cswlawllp.com

Katrina Carroll

Kyle A. Shamberg

Nicholas Lange

CARLSON LYNCH LLP

111 W. Washington Street, Suite 1240

Chicago, Illinois 60602

Tel. (312) 750-1265

Fax: (312) 212-5919

Email: kearroll(@carlsonlynch.com
kshambere@carlsonlynch.com

Richard Kruger

Paul Henry

Kruger, Henry and Hunter, LLC

110 W. Fifth Street

Metropolis, Illinois 62960

Tel. (618) 524-9302

Fax (618) 524-9305

Email: khh@khhlaw.com
phenry@khhlaw.com

80
Case 3:21-cv-00860-SMY Document 1 Filed 07/27/21 Page 81 of 82 Page ID #81

Celeste Brustowicz (Admitted pro hac vice)
Stuart H. Smith (Admitted pro hac vice)
Stephen H. Wussow (Admitted pro hac vice)
Victor Cobb (Admitted pro hac vice)
Cooper Law Firm, LLC

1525 Religious Street

New Orleans, LA 70130

Tel. 504-399-0009

Email: cbrustowicz@sch-lle.com

swussow(@sch-llc.com

 

Kevin W. Thompson (Admitted pro hac vice)

David R. Barney, Jr. (Admitted pro hac vice)

Thompson Barney

2030 Kanawha Boulevard, East

Charleston, West Virginia 25311

Tel. (304) 343-4401

Fax (304) 343-4405

Email: kwthompsonwv@gmail.com
drbarneywv(@gmail.com

 

 

Ron A. Austin (Admitted pro hac vice)
Catherine Hilton (Admitted pro hac vice)
Ron Austin & Associates, LLC

920 Fourth Street

Gretna, LA 70053

Tel. (504) 227-8100

Fax (504) 227-8122

Email: raustin@ronaustinlaw.com

ATTORNEYS FOR PLAINTIFFS

81
18 44 (Rev. 10/20f-ASE 3:21-Ccv-O0860-SMY DEGyAEericoVieR SHEET Page 82 of 82 Page ID #82

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

CITY OF METROPOLIS, ILLINOIS, and COUNTY OF

MASSAC

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

Massac

(c) Attorneys (Firm Name, Address, and Telephone Number)
James F. Clayborne (618) 239-0187
525 W Main St, Ste 105, Belleville, IL 62220

DEFENDANTS

NOTE:

Attomeys (Jf Known)

 

County of Residence of First Listed Defendant

HONEYWELL INTERNATIONAL, INC.

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

BI

BASIS OF JURISDICTION (Place an “X"' in One Box Only)

 

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

CT | U.S. Government [x]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Partv) Citizen of This State C] 1 C] | Incorporated or Principal Place [x] 4 | 4
of Business in This State
C] 2 U.S. Government C 4 Diversity Citizen of Another State C] 7 LC] 2 Incorporated and Principal Place | 5 5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a C] 3 CT] 3 Foreign Nation | 6 | 6
Foreign Country
IV. NATURE OF SUIT (piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
|z23 CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Scizure 422 Appcal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane | 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Proaluct Liability | 690 Other 28 USC 157 3729(a))
[40 Negotiable [Instrument Liability im 367 Health Care/ |] 400 State Reapportionment
150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment! Slander Personal Injury 820 Copyrights 430 Banks and Banking
[St Medicare Act 7] 330 Federal Employers’ Product Linbility 830 Patent 450 Commerce
152 Recovery of Defaulted Liability | 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
CT] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR | 880 Defend Trade Secrets il 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
L] 160 Stockholders’ Suits 4 355 Motor Vehicle H 371 Truth in Lending Act | | 485 Telephone Consumer
[| 190 Other Contract Product Liability [] 380 Other Personal | 720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV

196 Franchise

Injury
il 362 Personal Injury -

| 385 Property Damuge
Product Liability

Medical Malpractice

740 Railway Labor Act
751 Family and Medical
Leave Act

H

 

 

790 Other Labor Litigation

 

230 Rent Lease & Ejectment

240 Torts to Land

: 245 Tort Product Liability

| | 290 All Other Real Property

 

442 Employment
443 Housing/
Accommodations

Employment

Other
| 448 Education

 

] 445 Amer. w/Disabilities -

| 446 Amer. w/Disabilities -

REAL PROPERTY CIVIL RIGHTS “PRISONER PETITIONS
210 Land Condemnation 440 Other Civil Rights Habeas Corpus:
220 Foreclosure 441 Voting | 463 Alien Detainee

| 510 Motions to Vacate
Sentence

|_| 530 General

| 535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

 

 

791 Employce Retirement
Income Security Act

862 Black Lung (923)

863 DIWC/DIWW (405(g))
864 SSID Title XVI

865 RSI (405(g))

CI

850 Sccurities/Commodities/

Exchange

| 890 Other Statutory Actions

|_| 891 Agricultural Acts
|] 893 Environmental Matters

 

FEDERAL TAX SUITS

895 Freedom of Information

 

 

|_| 870 Taxes (U.S. Plaintiff
or Defendant)
[] 871 IRS—Third Party

 

IMMIGRATION

26 USC 7609

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

|] 950 Constitutionality of

State Statutes

 

 

V. ORIGIN (Place an "X" in One Box Only)

1 Original 2

Proceeding

Removed from
State Court

3

Remanded from
Appellate Court

CI 4 Reinstated or CI 5 Transferred from
Another District
(specify)

Reopened

Transfer

6 Multidistrict
Litigation -

Cl 8 Multidistrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

VIL) REQUESTED IN
COMPLAINT:

42 U.S.C. 2014(q)

Damages, equitable

 

Brief description of cause:
, and Injunctive Relief

L_] CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VII. RELATED CASE(S)

IF ANY

DATE
7/19/21

(See instructions):

ra

pref

FOR OFFICE USE omy
RECEIPT # “AMOUNT

L-C

» JUDGE Staci Yandle

DEMAND $

_, SIGNATURE.OF ATTORNEY OF RECORD

J/

APPLYING IFP

JUDGE

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):

CHECK YES only if demanded in complaint:

JURY DEMAND:

[x] Yes [_]No

DOCKET NUMBER _3:18-cv-1124

MAG. JUDGE
